81,7('67$7(6',675,&7&2857
                       )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                     
.(0,70$:$.$1$                     
                                     
                  3ODLQWLII        
                                     
      Y                               &LYLO$FWLRQ1R$%-
                                     
%2$5'2)75867((62)               
7+(81,9(56,72)                  
7+(',675,&72)&2/80%,$           
                                    
                  'HIHQGDQW         
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB


                                  0(025$1'8023,1,21

       3ODLQWLII.HPLW0DZDNDQD  VXHGWKH %RDUGRI7UXVWHHVRIWKH8QLYHUVLW\RIWKH'LVWULFWRI

&ROXPELD³WKH8QLYHUVLW\´ IRUGLVFULPLQDWLRQDQGEUHDFKRIFRQWUDFWDIWHUKHZDVGHQLHGWHQXUH

E\WKH8QLYHUVLW\¶V'DYLG$&ODUN6FKRRORI/DZ7KH8QLYHUVLW\ PDLQWDLQVWKDWLWVGHFLVLRQZDV

EDVHGRQSODLQWLII¶VIDLOXUHWRVDWLVI\WKHVFKRODUVKLSUHTXLUHPHQWIRUWHQXUHEXWSODLQWLII DOOHJHV

WKDWWKHGHQLDORIKLVDSSOLFDWLRQZDV DFWXDOO\ PRWLYDWHGE\UDFLDOGLVFULPLQDWLRQ LQYLRODWLRQ RI

7LWOH9,,RIWKH&LYLO5LJKWV$FWRI86&Het seq. WKH'&+XPDQ5LJKWV$FW

'&&RGHet seq. DQG86&  DQGWKDWWKH8QLYHUVLW\ EUHDFKHGKLV

HPSOR\PHQWFRQWUDFW E\IDLOLQJWRSURYLGHKLPZLWK IHHGEDFNDQGQRWLFHRIDQ\FRQFHUQVDERXW KLV

VFKRODUVKLS LQWKH\HDUVOHDGLQJXSWRWKHWHQXUHDSSOLFDWLRQ

       'HIHQGDQWKDVPRYHGIRUVXPPDU\MXGJPHQWRQWKHVH FODLPV)RUWKHUHDVRQVVHWIRUWK

EHORZWKH&RXUWZLOOJUDQWGHIHQGDQW¶VPRWLRQ



      3ODLQWLIIZKRZDVIRUPHUO\NQRZQDV6DPXHO/-HIIHUVRQDQQRXQFHGKLVQDPHFKDQJHLQ
-DQXDU\RI'HI¶V6WDWHPHQWRI0DWHULDO)DFWV:LWKRXW*HQXLQH,VVXH>'NW@³'HI¶V
62)´3ODLQWLII¶V6WDWHPHQW RI*HQXLQH,VVXHV>'NW@³3O¶V62)´ 
,     )$&78$/%$&.*5281'

        7HQXUHLQKLJKHUHGXFDWLRQFRQIHUVDULJKWWRSHUPDQHQWHPSOR\PHQWZLWKRQO\OLPLWHG

H[FHSWLRQV 'HI¶V62)   3O¶V62)  $QDQDO\VLVRI SODLQWLII¶VFODLPVUHTXLUHVDQ

XQGHUVWDQGLQJRIWKHIDFXOW\HYDOXDWLRQDQGWHQXUHSURFHVVDWWKLVSDUWLFXODUXQLYHUVLW\

        $     7KH8QLYHUVLW\¶V3HUIRUPDQFHDQG7HQXUH5HYLHZ3URFHVV

        $GRFXPHQWWLWOHG6WDQGDUGVDQG3URFHGXUHVIRU5HWHQWLRQDQG7HQXUHVHWVIRUWKWKHSURFHVV

WREHXVHGWRHYDOXDWHWKHSURIHVVLRQDOGHYHORSPHQWRIIDFXOW\PHPEHUV6WDQGDUGVDQG3URFHGXUHV

IRU5HWHQWLRQDQG7HQXUH'HI¶V([  ³6WDQGDUGVDQG3URFHGXUHV´$FFRUGLQJ WRWKH

6WDQGDUGVDQG3URFHGXUHVIDFXOW\PHPEHUVDUHHYDOXDWHGRQWKUHHFULWHULDWHDFKLQJVFKRODUVKLS

DQGVHUYLFH Id. DW±)XOOWLPHQRQWHQXUHGIDFXOW\DUHWREHDVVHVVHGDQQXDOO\idDWDQG

QRQWHQXUHGSURIHVVRUVDUHW\SLFDOO\FRQVLGHUHGIRUWHQXUHLQWKHLUILIWK\HDURIWHDFKLQJ %URGHULFN

'HFO'HI¶V([see also)DFXOW\+DQGERRN'HI¶V([DW

        )RUDQQXDOSHUIRUPDQFHUHYLHZVIDFXOW\PHPEHUVVXEPLWDQDQQXDOVWDWHPHQWWRWKHODZ

VFKRRO¶V )DFXOW\(YDOXDWLRQDQG5HWHQWLRQ&RPPLWWHH³)(5&´E\2FWREHURIHDFK\HDU

6WDQGDUGVDQG3URFHGXUHV DW7KHDQQXDOVWDWHPHQWGHVFULEHVWKHSURIHVVRU¶VWHDFKLQJ

VFKRODUVKLSDQGVHUYLFHDFWLYLWLHVIRUWKHSDVW\HDUDQGSODQVIRUWKHFXUUHQW\HDUId.

        $)(5&VXEFRPPLWWHHRIWZRRUPRUHWHQXUHGIDFXOW\PHPEHUVLVFKDUJHGZLWKUHYLHZLQJ

WKH SURIHVVRU¶VDQQXDOVWDWHPHQWDQGZRUNLQFOXGLQJ DWWHQGLQJFODVVHV WDXJKW E\ WKH IDFXOW\ 

PHPEHUUHYLHZLQJWKHIDFXOW\PHPEHU¶V³VFKRODUO\ZRUNVZKLOHLQSURJUHVVDQGZKHQSXEOLVKHG´

UHYLHZLQJKLVRUKHUVHUYLFHWRWKHFRPPXQLW\DQGWKHODZVFKRRODQGPHHWLQJZLWKWKHIDFXOW\

PHPEHUWRGLVFXVVKLVRUKHUSURIHVVLRQDOGHYHORSPHQW Id.DW±7KHVXEFRPPLWWHHSUHSDUHVD



      'HIHQGDQW¶VH[KLELWVDSSHDURQWKHGRFNHWDW 'HI¶V([ >'NW @±'HI¶V([ >'NW
@ $IXOO\H[HFXWHGYHUVLRQRIWKHGHFODUDWLRQRI'HDQ.DWKHULQH%URGHULFN'HI¶V([
DSSHDUVDW>'NW @
                                                    
UHSRUWIRUWKH)(5&DQG WKHIXOO)(5&HYDOXDWHVWKHIDFXOW\PHPEHUFRPPXQLFDWHV WKH

VXEFRPPLWWHH¶VUHSRUWWRWKHIDFXOW\PHPEHUDQGSURYLGHVDZULWWHQDVVHVVPHQWWRWKH5HWHQWLRQ

DQG7HQXUH&RPPLWWHHId.DW ,IWKHSURIHVVRULVEHLQJUHYLHZHGIRUUHDSSRLQWPHQWWKH)(5&

ZLOODOVRUHFRPPHQGZKHWKHUWRUHDSSRLQWWKHSURIHVVRU Id.

        )RUDSSOLFDWLRQVIRUWHQXUHDIDFXOW\PHPEHUVXEPLWVDWHQXUHDSSOLFDWLRQWRWKH)(5&

6WDQGDUGVDQG3URFHGXUHVDW±$WHQXUHDSSOLFDWLRQFRQWDLQVWKHVDPHW\SHRILQIRUPDWLRQ

DERXWDSURIHVVRU¶VWHDFKLQJVFKRODUVKLSDQGVHUYLFHDVIRXQGLQDQDQQXDOVWDWHPHQWLQFOXGLQJ

VXSSRUWLQJ GRFXPHQWV VXFK DV VWXGHQW HYDOXDWLRQV FODVVURRP PDWHULDOV LQIRUPDWLRQ

GHPRQVWUDWLQJKLVRUKHU³DFKLHYHPHQWVDVDOHJDOVFKRODU´VXFKDV³FRSLHVRIVFKRODUO\ZRUNVDQG

RWKHUHYLGHQFHRIVFKRODUO\SXUVXLWV´DQGDQ\WKLQJHOVHWKHDSSOLFDQWZDQWVWKH)(5&WRFRQVLGHU

Id.see also)DFXOW\+DQGERRNDW± 7KHVFKRODUVKLSFULWHULDPD\EHVDWLVILHGZLWK³DWOHDVW

WKUHHSXEOLVKHGVFKRODUO\ZRUNVRIKLJKTXDOLW\RUWKUHHVFKRODUO\HTXLYDOHQWVZRUNVUHODWHGWRWKH

SUDFWLFHRIODZ´6WDQGDUGVDQG3URFHGXUHVDW±DQGDQDSSOLFDQW³LVLQYLWHGWRQRPLQDWH

WKUHHRUPRUHH[SHUWVLQKHURUKLVILHOGRUILHOGVIRUDVVHVVPHQWRIWKHDSSOLFDQW¶VVFKRODUO\ZRUN´

Id.

        2QFH VXEPLWWHG WKH WHQXUH DSSOLFDWLRQ XQGHUJRHV D ILYHOHYHO UHYLHZ  )LUVW D

VXEFRPPLWWHHRIWKH)(5&FRPSULVHGRIWKUHHWHQXUHGIDFXOW\PHPEHUVHYDOXDWHVWKHDSSOLFDWLRQ

DQGSUHSDUHVDGUDIWUHSRUWZLWKDUHFRPPHQGDWLRQIRUWKH)(5&'HI¶V62)3O¶V62)

 0HUJHU $JUHHPHQW 'HI¶V ([  DW  )DFXOW\ +DQGERRN DW   6HFRQG WKH IXOO )(5&

UHYLHZV WKH VXEFRPPLWWHH¶V GUDIWUHSRUW DQG WKH DSSOLFDQW¶V TXDOLILFDWLRQV YRWHVRQZKHWKHUWR

UHFRPPHQGWHQXUHDQGSUHSDUHVDILQDO)(5&UHSRUWZLWKWKHIXOOFRPPLWWHH¶VUHFRPPHQGDWLRQ

'HI¶V62)3O¶V62)7KLUGWKH'HDQRIWKHODZVFKRROUHYLHZVWKHDSSOLFDWLRQDQG

WKH)(5&UHSRUWSUHSDUHVDVHSDUDWHHYDOXDWLRQRIWKHDSSOLFDQW¶VWHDFKLQJVFKRODUVKLSDQG



                                                     
VHUYLFHDQGPDNHVDUHFRPPHQGDWLRQ'HI¶V62)3O¶V62) )RXUWKWKH8QLYHUVLW\¶V

3URYRVW  UHFHLYHVWKHDSSOLFDWLRQWKH)(5&WHQXUHUHSRUWDQGWKH'HDQ¶VUHFRPPHQGDWLRQDQG

PDNHVKLVRUKHURZQUHFRPPHQGDWLRQEDVHGRQWKHVHPDWHULDOV'HI¶V62)3O¶V62)

)LQDOO\ WKH 8QLYHUVLW\¶V 3UHVLGHQW UHFHLYHV WKH WHQXUH DSSOLFDWLRQ WKH )(5& WHQXUH UHSRUW WKH

'HDQ¶VUHFRPPHQGDWLRQDQGWKH3URYRVW¶VUHFRPPHQGDWLRQDQGPDNHVDILQDOGHFLVLRQRQWHQXUH

'HI¶V62)3O¶V62) 

        %     3ODLQWLII¶V(PSOR\PHQW

        ,QSODLQWLII.HPLW0DZDNDQDHQWHUHGLQWRDWKUHH\HDUHPSOR\PHQWFRQWUDFWZLWKWKH

8QLYHUVLW\IRUDWHQXUHWUDFNWHDFKLQJSRVLWLRQ 'HI¶V62)±3O¶V62)± 7KH

WHUPV RI KLV HPSOR\PHQW FRQWUDFW ZHUH VHW RXW LQ D 0D\   OHWWHU $SSRLQWPHQW /HWWHU

'HI¶V([7KH$SSRLQWPHQW/HWWHUSURYLGHGWKDWLQWKHWKLUG\HDURIWKHFRQWUDFWSODLQWLII

ZRXOG³UHFHLYHDIRUPDOUHYLHZ´E\WKH)(5&LQFRQQHFWLRQZLWKWKHFRQWUDFW¶VUHQHZDODQGWKDW

³>F@ULWHULDIRUUHWHQWLRQDQGSURPRWLRQVKDOOLQFOXGHWHDFKLQJLQFOXGLQJFDVHVXSHUYLVLRQSUDFWLFH

RIODZFRPPXQLW\VHUYLFHDQGVFKRODUVKLSDVGHILQHGXQGHUWKH6FKRRORI/DZ¶V6WDQGDUGVDQG

3URFHGXUHVIRU5HWHQWLRQDQG7HQXUH´Id 7KH$SSRLQWPHQW/HWWHUVWDWHGWKDWLWZDVH[SHFWHG

WKDW WKHFRQWUDFWZRXOGEHUHQHZHGIRUDQRWKHUWKUHH\HDUWHUPDQGWKDWSODLQWLIIZRXOGEH

FRQVLGHUHGIRUWHQXUHLQKLVILIWK\HDURIHPSOR\PHQWId

        3ODLQWLIIEHJDQZRUNDVDQ$VVLVWDQW3URIHVVRURQ$XJXVW'HI¶V62)3O¶V

62) $VDQWLFLSDWHGKLVFRQWUDFWZDVUHQHZHGIRUDQRWKHUWKUHH\HDUWHUPLQsee'HI¶V



       7KH8QLYHUVLW\¶V3URYRVWLVQRZUHIHUUHGWRDVLWV&KLHI$FDGHPLF2IILFHU'HI¶V62)
  Q

       3ODLQWLIIGRHVQRWGLVSXWHGHIHQGDQW¶VGHVFULSWLRQRI WKHWHQXUHUHYLHZSURFHVVEXWGLVSXWHV
WKH ³LPSOLFDWLRQ´ WKDW WKH 'HDQ GRHV QRW LQIOXHQFH WKH GHFLVLRQV RI WKH RWKHUV LQYROYHG LQ WKH
SURFHVV3O¶V62)±

                                                     
62)3O¶V62)DQGLQKHZDVSURPRWHGIURP$VVLVWDQW3URIHVVRUWR$VVRFLDWH

3URIHVVRU'HI¶V62)3O¶V62) $OVRLQDFFRUGDQFHZLWKWKH$SSRLQWPHQW/HWWHU

SODLQWLIIEHFDPHHOLJLEOHWRDSSO\IRUWHQXUHLQKLVILIWK\HDURIHPSOR\PHQWDQGKHVXEPLWWHGD

WHQXUHDSSOLFDWLRQLQ-XO\ 'HI¶V62)3O¶V62)

       7RVDWLVI\WKHVFKRODUVKLSFULWHULDRIWKHWHQXUHUHYLHZSURFHVV  SODLQWLIIVXEPLWWHGIRXU

DUWLFOHVZLWKKLVDSSOLFDWLRQ

           x   Power and Law, Bait and Switch: Debunking “Law” as a Tool of Societal Change
               2NOD&LW\8/5HY³Power and Law´'HI¶V([

           x   In the Wake of Coast Federal: The Plain Meaning Rule and the Anglo-American
               Rhetorical Ethic8RI0G/ - RI5DFH5HOLJLRQ*HQGHU	 &ODVV
               ³Coast Federal´'HI¶V([

           x   Historically Black College and University Law Schools: Generating Multitudes of
               Effective Social Engineers-*HQGHU5DFH 	-XVW-XO\³HBCU
               Law Schools´'HI¶V([ DQG

           x   Ending the Disappearing Act of Affordable Housing in the District of Columbia
               - '&%DU$VV¶Q ³Disappearing Act´'HI¶V([

'HI¶V62)3O¶V62)

       7KH HYLGHQFH VKRZV WKDW SODLQWLII UHFHLYHG WKH IROORZLQJ SHUIRUPDQFH UHYLHZV DQG

IHHGEDFNGXULQJKLVHPSOR\PHQWDWWKHODZVFKRRO




      7KHVFKRODUVKLSFULWHULDLVWKHRQO\FULWHULDDWLVVXHLQWKLVFDVH See &RPSO >'NW @
 ±

                                                 







,,     352&('85$/%$&.*5281'

        3ODLQWLII ILOHG WKLV ODZVXLW LQ '& 6XSHULRU &RXUW RQ 2FWREHU    &RPSO  2Q

'HFHPEHUGHIHQGDQWUHPRYHGWKHFDVHWRWKLVFRXUW'HI¶V1RWLFHRI5HPRYDO>'NW @

2Q)HEUXDU\GHIHQGDQW ILOHGDSDUWLDOPRWLRQWRGLVPLVVSODLQWLII¶VFRQWUDFWFODLPV'HI¶V

3DUWLDO0RWWR'LVPLVV>'NW@DQGDQVZHUHGSODLQWLII¶VUHPDLQLQJFODLPV'HI¶V$QVZHU>'NW

@2Q-XO\WKH&RXUWJUDQWHGGHIHQGDQW¶VPRWLRQWRGLVPLVVLQSDUWDQGGHQLHGLWLQ

SDUWILQGLQJWKDWSODLQWLIIIDLOHGWRVWDWHDFODLPIRUEUHDFKRIDQH[SUHVVFRQWUDFWEXWWKDWKHVWDWHG

DFODLPIRUEUHDFK RIDQLPSOLHGFRQWUDFW 0HP2S>'NW  @ )ROORZLQJGLVFRYHU\ E\WKH

SDUWLHVGHIHQGDQWILOHGDPRWLRQIRUVXPPDU\MXGJPHQWZKLFKLVIXOO\EULHIHG See 'HI¶V0RW

IRU 6XPP - >'NW  @ ³'HI¶V 0RW´ DQG 'HI¶V 6XSS 0HPDQG ([KLELWV>'NW  ±@
                                                   
³'HI¶V0HP´3O¶V2SSWR'HI¶V0RW>'NW@6HDOHG³3O¶V2SS´  'HI¶V5HSO\LQ

6XSSRI'HI¶V0RW6HDOHG>'NW@³'HI¶V5HSO\´

,,,   67$1'$5'2)5(9,(:

        6XPPDU\MXGJPHQWLVDSSURSULDWH³LIWKHPRYDQWVKRZVWKDWWKHUHLVQRJHQXLQHGLVSXWHDV

WRDQ\PDWHULDOIDFWDQGWKHPRYDQWLVHQWLWOHGWRMXGJPHQWDVDPDWWHURIODZ´)HG5&LY3

D 7KH SDUW\VHHNLQJ VXPPDU\ MXGJPHQW³EHDUV WKH LQLWLDO UHVSRQVLELOLW\ RI LQIRUPLQJ WKH

GLVWULFWFRXUWRIWKHEDVLVIRULWVPRWLRQDQGLGHQWLI\LQJWKRVHSRUWLRQVRIWKHSOHDGLQJV

GHSRVLWLRQVDQVZHUVWRLQWHUURJDWRULHVDQGDGPLVVLRQVRQILOHWRJHWKHUZLWKWKHDIILGDYLWVLIDQ\

ZKLFKLWEHOLHYHVGHPRQVWUDWHWKHDEVHQFHRIDJHQXLQHLVVXHRIPDWHULDOIDFW´Celotex Corp. v.

Catrett86LQWHUQDOTXRWDWLRQPDUNVRPLWWHG7RGHIHDWVXPPDU\

MXGJPHQWWKHQRQPRYLQJSDUW\PXVW³GHVLJQDWHVSHFLILF IDFWVVKRZLQJWKDWWKHUHLVDJHQXLQH

LVVXHIRUWULDO´Id.DWLQWHUQDOTXRWDWLRQPDUNVRPLWWHG

        7KHPHUHH[LVWHQFHRIDIDFWXDOGLVSXWHLVLQVXIILFLHQWWRSUHFOXGHVXPPDU\MXGJPHQW

Anderson v. Liberty Lobby, Inc.86±$GLVSXWHLV³JHQXLQH´RQO\LID

UHDVRQDEOHIDFWILQGHUFRXOGILQGIRUWKHQRQPRYLQJSDUW\DIDFWLV³PDWHULDO´RQO\LILWLVFDSDEOH

RIDIIHFWLQJWKHRXWFRPHRIWKHOLWLJDWLRQId.DWLaningham v. U.S. Navy)G

'&&LU,QDVVHVVLQJDSDUW\¶VPRWLRQWKHFRXUWPXVW³YLHZWKHIDFWVDQGGUDZ

UHDVRQDEOHLQIHUHQFHVµLQWKHOLJKWPRVWIDYRUDEOHWRWKHSDUW\RSSRVLQJWKHVXPPDU\MXGJPHQW

PRWLRQ¶´Scott v. Harris86DOWHUDWLRQVRPLWWHGTXRWLQJUnited States

v.Diebold, Inc.86SHUFXULDP




       3ODLQWLIIILOHGDFRUUHFWHG ([KLELWRQ0D\>'NW@

                                                   
,9     $1$/<6,6

        'HIHQGDQWDVVHUWVWKDWLWLVHQWLWOHGWRVXPPDU\MXGJPHQWERWKRQSODLQWLII¶VGLVFULPLQDWLRQ

FODLPVDQGKLVFRQWUDFWFODLPV ,WPDLQWDLQVWKDWLWGHQLHGSODLQWLII¶VWHQXUHDSSOLFDWLRQEHFDXVHKLV

VFKRODUVKLSGLGQRWVDWLVI\WKH8QLYHUVLW\¶VWHQXUHVWDQGDUGVDQGWKDWWKHUHLVLQVXIILFLHQWHYLGHQFH

IRUDUHDVRQDEOHMXU\WRILQGRWKHUZLVH 'HI¶V0HPDW ,WDOVRFRQWHQGVWKDWLWLVHQWLWOHGWR

VXPPDU\ MXGJPHQW DV D PDWWHU RI ODZ RQ SODLQWLII¶V FRQWUDFW FODLPV EHFDXVH WKH FODLPV ZHUH

XQWLPHO\ WKHUHZDVQRLPSOLHGFRQWUDFW DQGWKHXQGLVSXWHGHYLGHQFHVKRZVWKDWGHIHQGDQWGLGQRW

EUHDFKSODLQWLII¶VHPSOR\PHQWFRQWUDFWId 3ODLQWLIIPDLQWDLQVWKDWKLVFRQWUDFWFODLPVZHUHWLPHO\

ILOHGWKHUHZDVDQLPSOLHGFRQWUDFW DQGWKDWWKHUHDUHGLVSXWHGPDWHULDOIDFWVDERXWWKHPRWLYHV

XQGHUO\LQJWKHWHQXUHGHFLVLRQ DQGDERXWZKHWKHUGHIHQGDQW EUHDFKHGWKHSDUWLHV¶FRQWUDFW 3O¶V

2SSDW

        $      5DFH'LVFULPLQDWLRQ&ODLPVXQGHU 7LWOH9,,RIWKH&LYLO5LJKWV$FWDQG'&
                +XPDQ5LJKWV$FW

        7LWOH 9,, RI WKH &LYLO 5LJKWV $FW RI  ³PDNHV LW XQODZIXO IRU DQ HPSOR\HU µWR

GLVFULPLQDWH DJDLQVW DQ\ LQGLYLGXDO ZLWK UHVSHFW WR KLV FRPSHQVDWLRQ WHUPV FRQGLWLRQV RU

SULYLOHJHV RI HPSOR\PHQW EHFDXVH RI VXFK LQGLYLGXDO¶V UDFH¶´ RU RWKHU SURWHFWHG

FKDUDFWHULVWLFV Steele v. Schafer, )G'& &LU TXRWLQJ86&H±

D 7R VWDWH D FODLP XQGHU 7LWOH 9,,¶V DQWLGLVFULPLQDWLRQ SURYLVLRQ D SODLQWLII QHHG RQO\

HVWDEOLVKWZRHOHPHQWVWKDW³LWKHSODLQWLIIVXIIHUHGDQDGYHUVHHPSOR\PHQWDFWLRQLLEHFDXVH

RI WKH SODLQWLII¶V UDFH FRORU UHOLJLRQ VH[ QDWLRQDO RULJLQ DJH RU GLVDELOLW\´ Baloch v.

Kempthorne, )G'&&LUFLWLQJ86&H±D

        3ODLQWLIIGRHVQRWEDVHKLVFODLPVRQGLUHFWHYLGHQFHRIGLVFULPLQDWLRQ,QFDVHV LQZKLFKD

SODLQWLII UHOLHV RQ FLUFXPVWDQWLDO HYLGHQFH WR HVWDEOLVK WKH HPSOR\HU¶V XQODZIXO FRQGXFW FRXUWV

DSSO\ WKHEXUGHQVKLIWLQJ IUDPHZRUN HVWDEOLVKHG LQ McDonnell Douglas Corp. v. Green  86


                                                    
 SeeBarnette v. Chertoff)G'&&LU8QGHUWKDWIUDPHZRUN

WKHSODLQWLIIEHDUVWKHLQLWLDOEXUGHQRIHVWDEOLVKLQJDSULPDIDFLHFDVH McDonnell Douglas

86DWHolcomb v. Powell)G'&&LU2QFHDSULPDIDFLHFDVHLV

HVWDEOLVKHGWKHQ³>W@KHEXUGHQPXVWVKLIWWRWKHHPSOR\HUWRDUWLFXODWHVRPHOHJLWLPDWH

QRQGLVFULPLQDWRU\UHDVRQ´IRUWKHDGYHUVHDFWLRQ McDonnell Douglas86DWHolcomb

)GDW,IWKHHPSOR\HUPDNHVWKLVVKRZLQJWKHQ ³WKHEXUGHQVKLIWLQJIUDPHZRUN

GLVDSSHDUV´DQGWKHTXHVWLRQEHIRUHWKHFRXUWLV³ZKHWKHUDUHDVRQDEOHMXU\FRXOGLQIHULQWHQWLRQDO

GLVFULPLQDWLRQIURPDOOWKHHYLGHQFH´ Carter v. George WashingtonUniv.,)G

'&&LU

        $WWKHVXPPDU\MXGJPHQWVWDJHZKHUHDQHPSOR\HH³KDVVXIIHUHGDQDGYHUVHHPSOR\PHQW

DFWLRQDQGDQHPSOR\HUKDVDVVHUWHGDOHJLWLPDWHQRQGLVFULPLQDWRU\UHDVRQIRUWKHGHFLVLRQWKH

GLVWULFWFRXUWQHHGQRW± and should not ± GHFLGHZKHWKHUWKHSODLQWLIIDFWXDOO\PDGHRXWDSULPD

IDFLHFDVHXQGHUMcDonnell Douglas´Brady v. Office of Sergeant at Arms)G

'&&LUHPSKDVLVLQRULJLQDO5DWKHUWKH³RSHUDWLYHTXHVWLRQ´LVZKHWKHU³WKHHPSOR\HH

SURGXFHG VXIILFLHQW HYLGHQFH IRU D UHDVRQDEOH MXU\ WR ILQG WKDW WKH HPSOR\HU¶V DVVHUWHG QRQ

GLVFULPLQDWRU\UHDVRQZDVQRWWKHDFWXDOUHDVRQDQGWKDWWKHHPSOR\HULQWHQWLRQDOO\GLVFULPLQDWHG

DJDLQVWWKHHPSOR\HH´Id. 7KH&RXUWPXVWWKHQH[DPLQHWKHWRWDOLW\RIWKHHYLGHQFHLQFOXGLQJ

³SODLQWLII¶VSULPDIDFLHFDVHDQ\HYLGHQFHWKHSODLQWLIISUHVHQWVWRDWWDFNWKHHPSOR\HU¶V

SURIIHUHGH[SODQDWLRQIRULWVDFWLRQVDQGDQ\IXUWKHUHYLGHQFHRIGLVFULPLQDWLRQWKDWPD\EH

DYDLODEOHWRWKHSODLQWLIIRUDQ\FRQWUDU\HYLGHQFHWKDWPD\EHDYDLODEOHWRWKHHPSOR\HU´

Aka v. Wash. Hosp. Ctr.)G'&&LU

        7KLV VDPH DQDO\VLV DSSOLHV WR FODLPV XQGHU WKH '& +XPDQ 5LJKWV $FW  See Miles v.

Howard Univ.)$SS¶['&&LUKROGLQJWKDW WKH GHWHUPLQDWLRQPDGHXVLQJWKH



                                                    
McDonnell Douglas IUDPHZRUNXQGHU7LWOH9,,DSSOLHVHTXDOO\WRFODLPVXQGHUWKH'&+XPDQ

5LJKWV$FW

        $7LWOH9,,SODLQWLIIPD\VHHNWRGHPRQVWUDWHWKDWWKHHPSOR\HU¶VH[SODQDWLRQIRUKLV

GLVFKDUJHZDVSUHWH[WXDOE\SURYLGLQJHYLGHQFHIURPZKLFKDUHDVRQDEOHMXU\FRXOGILQGWKDWWKH

HPSOR\HU¶VSURIIHUHGODZIXOUHDVRQVIRUDFWLQJDUH³XQZRUWK\RIFUHGHQFH´ Reevesv. Sanderson

Plumbing Prods., Inc.86TXRWLQJTx. Dep’t of Cmty. Affairs v. Burdine

866KRZLQJSUHWH[WWKRXJK³UHTXLUHVPRUHWKDQVLPSO\FULWLFL]LQJWKH

HPSOR\HU¶V GHFLVLRQPDNLQJ SURFHVV´  Hairston v. Vance-Cooks  )G   '& &LU

³2QFHWKHHPSOR\HUKDVDUWLFXODWHGDQRQGLVFULPLQDWRU\H[SODQDWLRQIRULWVDFWLRQWKH

LVVXHLVQRWWKHFRUUHFWQHVVRUGHVLUDELOLW\RI>WKH@UHDVRQVRIIHUHG>EXW@ZKHWKHUWKHHPSOR\HU

KRQHVWO\EHOLHYHVLQWKHUHDVRQVLWRIIHUV´Fischbach v. D.C. Dep’t of Corrs.)G

'&&LUTXRWLQJMcCoy v. WGN Continental Broadcasting Co.,)GWK

&LU 

        ³,I WKH HPSOR\HU¶V VWDWHG EHOLHI DERXW WKH XQGHUO\LQJ IDFWV LV UHDVRQDEOH LQ OLJKW RI WKH

HYLGHQFHWKHUHRUGLQDULO\LVQREDVLVIRUSHUPLWWLQJDMXU\WRFRQFOXGHWKDWWKHHPSOR\HULVO\LQJ

DERXWWKHXQGHUO\LQJIDFWV´Brady)GDW $QGWKH'&&LUFXLWKDVPDGHLWFOHDUWKDW

ZKHQLWXVHVWKHZRUG³UHDVRQDEOHQHVV´LWLVQRWDXWKRUL]LQJWKHFRXUWWRVLWDVD³VXSHUSHUVRQQHO

GHSDUWPHQW´ WKDW PD\ HYDOXDWH WKH UHDVRQDEOHQHVV RI DQ HQWLW\¶V GHFLVLRQ IURP D EXVLQHVV

SHUVSHFWLYH ³>U@DWKHU WKH IDFWILQGHU LV WDVNHG ZLWK HYDOXDWLQJ WKH UHDVRQDEOHQHVV RI WKH

GHFLVLRQPDNHU¶V belief EHFDXVH KRQHVW\ DQG UHDVRQDEOHQHVV DUH OLQNHG D EHOLHI PD\ EH VR

XQUHDVRQDEOHWKDWDIDFWILQGHUFRXOGVXVSHFWLWZDVQRWKRQHVWO\KHOG´ DeJesus v. WP Company

LLC  )G'&&LU HPSKDVLVLQRULJLQDO




                                                     
                      3ODLQWLII )DLOV WR 2YHUFRPH WKH +HLJKWHQHG 'HIHUHQFH $FFRUGHG WR
                        $FDGHPLF'HFLVLRQV

        7KHVHFRQVLGHUDWLRQVDSSO\ZLWKHYHQPRUHIRUFHLQWKHDFDGHPLFFRQWH[W 7KH&RXUWLV

UHTXLUHGWRDFFRUGJUHDWGHIHUHQFHWRDQHGXFDWLRQDOLQVWLWXWLRQZKHQLWXQGHUWDNHVDUHYLHZRIDQ

DFDGHPLFGHWHUPLQDWLRQSee, e.g. Regents of Univ. of Mich. v. Ewing86

³:KHQMXGJHVDUHDVNHGWRUHYLHZWKHVXEVWDQFHRIDJHQXLQHO\DFDGHPLFGHFLVLRQWKH\VKRXOG

VKRZ JUHDW UHVSHFW IRU WKH IDFXOW\¶V SURIHVVLRQDO MXGJPHQW´  $ FRXUW PD\ QRW RYHUWXUQ DQ

DFDGHPLFGHFLVLRQ³XQOHVVLWLVVXFKDVXEVWDQWLDOGHSDUWXUHIURPDFFHSWHGDFDGHPLFQRUPVDVWR

GHPRQVWUDWH WKDW WKH SHUVRQ RU FRPPLWWHH UHVSRQVLEOH GLG QRW DFWXDOO\ H[HUFLVH SURIHVVLRQDO

MXGJPHQW´Alden v. Georgetown Univ.$G '&TXRWLQJRegents of the

Univ. of Mich.86DW see also Bd. of Curators of Univ. of Mo. v. Horowitz86

   KROGLQJ WKDW DFDGHPLF GHFLVLRQV UHTXLUH ³H[SHUW HYDOXDWLRQ RI FXPXODWLYH

LQIRUPDWLRQ DQG >DUH@ QRW UHDGLO\ DGDSWHG WR WKH SURFHGXUDO WRROV RI MXGLFLDO RU DGPLQLVWUDWLYH

GHFLVLRQPDNLQJ´

        ,QGHHGFRXUWVDSSO\ HYHQPRUH GHIHUHQFH WR GHFLVLRQV FRQFHUQLQJIDFXOW\ PHPEHUV  $

³FRXUWPXVWEHSDUWLFXODUO\ZDU\RIVHFRQGJXHVVLQJDXQLYHUVLW\¶VGHFLVLRQVFRQFHUQLQJIDFXOW\

PHPEHUV´  Elam v. Bd. of Trustees of Univ. of D.C  ) 6XSS G   ''& 

TXRWLQJ Okruhlik v. Univ. of Ark., )GWK&LU ³7KHDFDGHPLFVHWWLQJDQG

FRPSOH[ QDWXUH RI WHQXUH GHFLVLRQV    GLVWLQJXLVKHV WKHP IURP HPSOR\PHQW GHFLVLRQV

JHQHUDOO\´Brown v. George Washington Univ., $G'&TXRWLQJLoebl

v. New York Univ., $'G16G1$SS 'LY ³>&@RXUWV




       3ODLQWLIIDUJXHVLQDIRRWQRWHWKDWRegents of Univ. of Mich. v. Ewing GRHVQRWDSSO\EHFDXVH
WKDWFDVHLQYROYHGGLVPLVVDORIDVWXGHQWQRWSURPRWLRQRIDSURIHVVRU3O¶V2SSDWQ EXW
WKHVDPHW\SHRIDFDGHPLFMXGJPHQWDSSOLHVLQPDNLQJERWKGHFLVLRQV
                                                    
VKRXOGQRWLQYDGHDQGRQO\UDUHO\DVVXPHDFDGHPLFRYHUVLJKWH[FHSWZLWKWKHJUHDWHVWFDXWLRQ

DQGUHVWUDLQWLQVXFKVHQVLWLYHDUHDVDVIDFXOW\DSSRLQWPHQWSURPRWLRQDQGWHQXUHHVSHFLDOO\LQ

DQLQVWLWXWLRQRIKLJKHUOHDUQLQJ´,QGHHGGHFLVLRQVDERXW³>I@DFXOW\DSSRLQWPHQWDQGSURPRWLRQ

DUH µTXLQWHVVHQWLDOHGXFDWLRQDOLVVXHVWKDWJRWRWKHYHU\HVVHQFHRIIDFXOW\MXGJPHQWVDVWR

TXDOLILFDWLRQVIRUVFKRODVWLFHPSOR\PHQW¶DQGVKRXOGSURSHUO\EHOHIWWRWKHDFDGHPLFLQVWLWXWLRQV

WKHPVHOYHVDEVHQWDVWURQJVKRZLQJRILPSURSHUFRQGXFW´Elam)6XSSGDWTXRWLQJ

Brown,$GDW :KHUHWKHILOHRIDQDSSOLFDQWVHHNLQJWHQXUHRUDFDGHPLFSURPRWLRQ

FRQWDLQV³FRQIOLFWLQJYLHZVRIVSHFLDOL]HGVFKRODUVWULHUVRIIDFWFDQQRWKRSHWRPDVWHUWKH

DFDGHPLFILHOGVXIILFLHQWO\WRUHYLHZWKHPHULWVRIVXFKYLHZVDQGUHVROYHWKHGLIIHUHQFHVRI

VFKRODUO\RSLQLRQ´Zahorik v. Cornell Univ.)GG&LU$EVHQWHYLGHQFH

VXIILFLHQW WR VXSSRUW D ILQGLQJ WKDW ³GLVDJUHHPHQW DERXW WKH VFKRODUO\ PHULWV RI WKH FDQGLGDWH¶V

DFDGHPLFZRUN>LV@LQIOXHQFHGE\IRUELGGHQFRQVLGHUDWLRQVVXFKDVVH[RUUDFHXQLYHUVLWLHVDUH

IUHHWRHVWDEOLVKGHSDUWPHQWDOSULRULWLHVWRVHWWKHLURZQUHTXLUHGOHYHOVRIDFDGHPLFSRWHQWLDODQG

DFKLHYHPHQWDQGWRDFWXSRQWKHJRRGIDLWKMXGJPHQWVRIWKHLUGHSDUWPHQWDOIDFXOWLHVRUUHYLHZLQJ

DXWKRULWLHV´IdDW

        3ODLQWLII DVVHUWV WKDW KH KDV FRPH IRUZDUG ZLWK HQRXJK FLUFXPVWDQWLDO SURRI RI UDFH

GLVFULPLQDWLRQWRZDUUDQWDMXU\WULDO 3O¶V 2SSDW±+HSRLQWVWRVHYHUDOSRVLWLYHFRPPHQWV

WKDWZHUHPDGHDERXWKLVZRUNDQGDUJXHVWKDWWKHHYLGHQFHZRXOGHQDEOHDUHDVRQDEOHMXU\WRILQG

WKDWGHIHQGDQW¶VVWDWHGUHDVRQIRUGHQ\LQJKLVWHQXUHDSSOLFDWLRQZDVSUHWH[WXDO

    x   3URIHVVRU            SURYLGHGSRVLWLYHFRPPHQWVRQDQ³HDUO\GUDIW´RIPower and
        Law DQG ODWHU WKH DUWLFOH ZDV GHHPHG WR VXIILFLHQW WR VDWLVI\ WKH VFKRODUVKLS
        VWDQGDUG IRU SODLQWLII¶V DSSOLFDWLRQ WR EH SURPRWHG IURP $VVLVWDQW 3URIHVVRU WR
        $VVRFLDWH3URIHVVRULQ3O¶V2SSDW±

    x   3URIHVVRU                       VHQW SODLQWLIIV D FRQJUDWXODWRU\ HPDLO RQ KLV
        SUHVHQWDWLRQWRWKHIDFXOW\ RI³DZHOOGHYHORSHGGUDIW´KLVCoast Federal DUWLFOH
        FDOOLQJLW³FUHDWLYHZHOOUHDVRQHGDQGHIIHFWLYHDVDWHDFKLQJWRROLQFRQWUDFWV´WKDW

                                                     
        ³KDVWHDFKLQJYDOXHIRUDGLYHUVHDXGLHQFH´3O¶V2SSDW$OVRWKHHGLWRUVRI
        WKH 8QLYHUVLW\RI 0DU\ODQG-RXUQDO RI5DFH 5HOLJLRQ *HQGHU DQG &ODVV ZKLFK
        SXEOLVKHGCoast FederalSURYLGHGSRVLWLYHFRPPHQWVDQGWKHDUWLFOHUHFHLYHG
        KRQRUDEOHPHQWLRQIURP&RQWUDFWV3URI%ORJId. )XUWKHUH[WHUQDOUHYLHZHU        
                                      DUWLFOHGHVFULEHGWKHSLHFHDV³FOHDUO\WKHZRUNRID
        PDWXUHVFKRODUDQGLWDXWKRULWDWLYHO\PDUNVLWVDXWKRUDVDZRUWK\DGGLWLRQWRWKH
        WHQXUHGIDFXOW\RIDQ\ODZVFKRRO´3O¶V2SSDW±

    x   3ODLQWLII¶VFROOHDJXHVPDGHSRVLWLYHFRPPHQWVRQWKHDEVWUDFWIRUWKHHBCU Law
        Schools DUWLFOHDQG$VVRFLDWH'HDQIRU6WXGHQWV                   QRPLQDWHGLW
        IRUWKH'XNH8QLYHUVLW\ /DZ DQG6RFLHW\-RKQ+RSH)UDQNOLQ3UL]H3O¶V2SS
        DW 

        7KH IDFW WKDW WKHVH FRPPHQWV ZHUH PDGH LV QRW GLVSXWHG  7KH UHFRUG DOVR FRQWDLQV

XQGLVSXWHGHYLGHQFHRIOHVVIDYRUDEOHFRPPHQWV  %XWWKDWFLUFXPVWDQFHDORQHGRHVQRWSUHVHQWD

JHQXLQHGLVSXWHRIPDWHULDOIDFW7KHTXDOLW\RIDQ\LQGLYLGXDODUWLFOHLVQRWWKHVXEMHFWRIWKLV

RSLQLRQRUWKHSURYLQFH RIWKLV&RXUWDQGDQDFDGHPLFGLVDJUHHPHQWDERXWWKHPHULWVRISODLQWLII¶V

ZRUNLVQRWHQRXJKWRIRUHFORVHWKHHQWU\RIVXPPDU\ MXGJPHQWIRUWKHLQVWLWXWLRQ7KHUHFRUG

UHIOHFWVWKDWHDFKOHYHORIUHYLHZKHUHFDPHWRWKHFRQFOXVLRQWKDWWKHWKUHHDUWLFOHV± ZKDWHYHUKDG

EHHQVDLGDERXWWKHLUSURPLVHLQWKHLQLWLDOVWDJHVDQGKRZHYHUWKH\ZHUHODWHUUHFHLYHG± ZHUHQRW

VXIILFLHQWWRJHWKHUWRVDWLVI\WKHODZVFKRRO¶V VFKRODUVKLSUHTXLUHPHQW7KHUHZDVQRGLIIHUHQFHRI

RSLQLRQ ZLWKLQ WKH IDFXOW\ RU WKH DGPLQLVWUDWLRQ DERXW WKH DSSURSULDWH RXWFRPH RI WKH WHQXUH

DSSOLFDWLRQ RWKHU WKDQ D VLQJOH SRVLWLYH YRWH DW WKH IXOO )(5& VWDJH  7KH IDFW WKDW VRPHRQH

HQFRXUDJHGWKHSODLQWLII DORQJWKHZD\RUKDGSRVLWLYHWKLQJVWRVD\DERXWKLVZULWLQJGRHVQRW

VKRZ WKDW WKH FRQVLVWHQW RSLQLRQV H[SUHVVHG DW HDFK OHYHO RI UHYLHZ ZHUH QRW KRQHVWO\ DQG

UHDVRQDEO\ KHOG RU WKDW WKH VFKRRO¶V DVVHVVPHQW RI SODLQWLII¶V ERG\ RI ZRUN DV D ZKROH ZDV

IDEULFDWHGWRSDSHURYHUDGHFLVLRQWKDWZDVLPSURSHUO\SUHGLFDWHGRQKLVUDFH




    7KH VXEFRPPLWWHH JHQHUDWHG D VLQJOHVSDFHG WZHQW\IRXU SDJH FULWLTXH LQFOXGLQJ
FRPPHQWVIURPH[WHUQDOUHYLHZVE\ODZSURIHVVRUVIURPRWKHUVFKRROV6XEFRPP5HSRUWDW±

                                                    
        )XUWKHUPRUHLWLVZRUWKQRWLQJWKDW3URIHVVRU                SRVLWLYHFRPPHQWVRQPower and

Law ZHUHPDGHDERXWDQ³HDUO\GUDIW´3O¶V2SSDW±FLWLQJ(PDLOIURP                                WR

SODLQWLII 'HF'HI¶V([$QGKLVSUDLVHZDVFRXSOHGZLWKDKRVWRIVW\OLVWLFDQG

VXEVWDQWLYH VXJJHVWLRQV IRU LPSURYLQJ WKH SLHFH  See (PDLO IURP                       WR SODLQWLII

'HF   7KH FRPPHQWV IURP H[WHUQDO UHYLHZHU                                              ZHUH

ZULWWHQLQLQ FRQQHFWLRQZLWKSODLQWLII¶VDSSOLFDWLRQIRUSURPRWLRQDQGQRWWKHXOWLPDWHWHQXUH

GHFLVLRQ         ([WHUQDO5HYLHZ'HI¶V([ $OWKRXJKVKHFRQFOXGHGDWWKHWLPHWKDWWKH

GUDIWVKHUHYLHZHGVDWLVILHGWKHUHTXLUHPHQWWKDWLWFRQWULEXWHWRZDUGWKHJURZWKDQGXQGHUVWDQGLQJ

RIWKHODZVKHDOVRZURWHWKDWWKH³ZRUNLQJGUDIWDUWLFOH>ZDV@RYHUO\DPELWLRXVLQLWVUHDFKDQG

IRU WKLV UHDVRQ IHHOV VFDWWHUHG DW WLPHV´  Id. 7KH VXEFRPPLWWHH ± ZKLFK LQFOXGHG 3URIHVVRU

          ± REVHUYHGWKUHH\HDUV ODWHU WKDW³WKHDUWLFOH>GLG@QRWDSSHDUWRKDYHXQGHUJRQHPXFK

UHILQHPHQWDWDOOVLQFHLWZDVLQLWV ZRUNLQJGUDIWVWDJH´6XEFRPP5HSRUW DW

                +DGWKHDUWLFOHLQFRUSRUDWHGHYHQKDOIRIWKHVXJJHVWLRQVIRULPSURYHPHQW
                WKDW3URIHVVRU                        UHFRPPHQGHGLWZRXOGKDYHEHHQDEHWWHU
                SLHFHRIVFKRODUVKLS± PRUHWKRURXJKVXIILFLHQWO\UHVHDUFKHGDQGHQJDJLQJ
                WR UHDG :LWKRXW WKRVH VXJJHVWLRQV KDYLQJ EHHQ LPSOHPHQWHG WKH DUWLFOH
                UHWDLQV LWV VWDWXV DV D SLHFH RI VFKRODUVKLS WKDW RYHUSURPLVHV EXW XQGHU
                GHOLYHUV

Id. 6R SODLQWLII KDV QRW VKRZQ WKDW KLV VHOHFWLYH H[FHUSWV IURP HDUO\ UHYLHZV RI WKLV DUWLFOH

XQGHUPLQHWKHOHJLWLPDF\RIWKHWHQXUHGHFLVLRQ

        $VIRUWKHCoast Federal DUWLFOH                       VLPSO\VHQWSODLQWLIIDFRQJUDWXODWRU\

HPDLODERXWDZRUNLQSURJUHVV± DGUDIWKHKDGSUHVHQWHGWRWKHIDFXOW\ 7KHSXEOLVKHGDUWLFOHZDV

H[WHUQDOO\UHYLHZHGE\                                                          DQGKHGLGZULWHWKDWWKH

DUWLFOH³VNLOOIXOO\H[SODLQ>HG@DUDWKHUFRPSOLFDWHGFDVH´           ([WHUQDO5HYLHZ'HI¶V([

+HRSLQHGWKDWLW ZDV ³FOHDUO\WKHZRUN RI D PDWXUH VFKRODU DQGLW DXWKRULWDWLYHO\PDUN>HG@LWV

DXWKRU DV D ZRUWK\ DGGLWLRQ WR WKH WHQXUHG IDFXOW\ RI DQ\ ODZ VFKRRO´ Id. %XW WKH )(5&


                                                    
VXEFRPPLWWHHXQDQLPRXVO\GLVDJUHHGDQGLWJDYHUHDVRQVIRUZK\LWGLGQRWVKDUH             

HQWKXVLDVPSee6XEFRPP5HSRUWDWH[SODLQLQJWKDW³>D@VVHVVLQJWKHTXDOLW\RIWKHDUWLFOH

GHSHQGVKRZHYHUQRWMXVWRQWKHEROGQHVVDQGQRYHOW\RILWVYLHZSRLQWEXWRQWKHLQWHOOHFWXDO

DQDO\WLFDODQGVFKRODUO\VNLOOVE\ZKLFKWKHLGHDVDQGYLHZVSUHVHQWHGLQWKHDUWLFOHDUHDUWLFXODWHG

UHDVRQHGDQGVXSSRUWHG´DQGGHVFULELQJWKHDUWLFOHDV³VXEVWDQGDUGIUHTXHQWO\UXGLPHQWDU\DQG

VHULRXVO\GLVDSSRLQWLQJDVDQLWHPRIUHFHQWVFKRODUO\ZRUN´VXEPLWWHGZLWKDWHQXUHDSSOLFDWLRQ 

7KH)(5&DJUHHGZLWKWKHVXEFRPPLWWHHDQGQRWZLWK                   )(5&7HQXUH5HSRUWDW

DGRSWLQJWKHVXEFRPPLWWHH¶VUHSRUWDQGUHFRPPHQGDWLRQ

        )LQDOO\ZLWKUHVSHFWWRWKHHBCU Law SchoolsDUWLFOHWKHFRPPHQWVSODLQWLIISXWVIRUZDUG

ZHUHEDVHGVROHO\RQDQDEVWUDFWKHKDGFLUFXODWHGQRWWKHDUWLFOHLWVHOI7KHSXEOLVKHGSLHFHZDV

H[WHUQDOO\UHYLHZHGE\                                                                                 

                                                                                ([WHUQDO 5HYLHZ 'HI¶V

([3URIHVVRU          ZURWHWKDWWKHDUWLFOH³ODFNHGWKHGHSWKRIDQDO\VLVRQHZRXOGH[SHFW

IURPDVFKRODUO\DUWLFOHEHLQJVXEPLWWHGDVSDUWRIWKHWHQXUHUHYLHZSURFHVV´Id. DW

        %DVHGRQLWVPHPEHUV¶RZQUHYLHZRISODLQWLII¶VZRUNDQGLWVFRQVLGHUDWLRQRIWKHRSLQLRQV

LWVROLFLWHGIURPRXWVLGHUHDGHUVWKH)(5&VXEFRPPLWWHH³GHWHUPLQHGWKDW3URIHVVRU0DZDNDQD

IDLO>HG@WRPHHWWKH6FKRODUVKLSVWDQGDUGEHFDXVHKLVVXEPLWWHGZRUNVSUHVHQWDTXDOLW\RI

DQDO\WLFDO WKLQNLQJ DQG UHVHDUFK WKDW LV VLPSO\ EHORZWKH OHYHORQHPLJKW H[SHFW IURP DWHQXUH

FDQGLGDWH´6XEFRPP5HSRUWDW7KH)(5&FDPHWRWKHVDPHFRQFOXVLRQ )(5&7HQXUH

5HSRUW DW  7KHOLPLWHG HYLGHQFHWKDW SODLQWLII KDV PDUVKDOOHGLQKLVIDYRU LV QRW VXIILFLHQWWR




     3URIHVVRU           WHVWLILHGWKDWKHGLGQRWJLYHWKH&RQWUDFWV3URI%ORJ DZDUGRIKRQRUDEOH
PHQWLRQWRWKHDUWLFOHDQ\ZHLJKWLQKLVUHYLHZRIWKHDUWLFOH           'HS 7U'HI¶V([ DW
±see also        'HS7U 'HI¶V([ DW±
                                                    
GLVFUHGLWRURXWZHLJKWKHSURIHVVLRQDOMXGJPHQW H[HUFLVHGE\WKHVXEFRPPLWWHHDQGWKH)(5&

SDUWLFXODUO\JLYHQWKHOHYHORIGHIHUHQFHWKDWPXVWEHDFFRUGHGLQDQDFDGHPLFVHWWLQJSee Regents

of Univ. of Mich86DW

        $QG HYHQ LI RQH ZHUH WR FRQFOXGH WKDW WKHUH ZDV D VLJQLILFDQW ³GLVDJUHHPHQW DERXW WKH

VFKRODUO\PHULWV´RISODLQWLII¶VVFKRODUVKLSLQWKHUHFRUGSODLQWLIIKDVSRLQWHGWRQRHYLGHQFHWKDW

ZRXOGVXSSRUWDILQGLQJWKDWWKLVGLVDJUHHPHQWZDV³LQIOXHQFHGE\IRUELGGHQFRQVLGHUDWLRQVVXFK

DVUDFH´Zahorik)GDW7KH&RXUWILQGVQREDVLVWRTXHVWLRQWKHWHQXUHGHFLVLRQ

KHUHVLQFHSODLQWLIIKDVIDLOHGWRPDNHDQ\VKRZLQJPXFKOHVV³DVWURQJVKRZLQJ´RI

GLVFULPLQDWRU\LQWHQWElam)6XSSGDWTXRWLQJBrown$GDW

                      3ODLQWLII )DLOV WR 3UHVHQW (YLGHQFH RI 'LVFULPLQDWRU\ ,QWHQW E\ 'HDQ
                        %URGHULFN

        ,WLVWKHSODLQWLII¶VEXUGHQWRSURGXFH³HYLGHQFHVXIILFLHQWIRUDUHDVRQDEOHMXU\WRILQGWKDW

WKH HPSOR\HU¶V VWDWHG UHDVRQ´ IRU GHQ\LQJ KLV WHQXUH ³ZDV QRW WKH DFWXDO UHDVRQ DQG WKDW WKH

HPSOR\HULQWHQWLRQDOO\GLVFULPLQDWHGDJDLQVW>KLP@EDVHGRQKLVUDFH´Brady)GDW

Adeyemi v. Dist. of Columbia, )G  '&&LU 3ODLQWLIIDUJXHVWKDWKHKDV

PHWWKLVVWDQGDUG EDVHGRQHYLGHQFHRIWKH'HDQ¶VKDQGOLQJ RI KLVDQG WZRRWKHU$IULFDQ$PHULFDQ

SURIHVVRUV¶ WHQXUHDSSOLFDWLRQV DQGRIWKHODZVFKRRO¶VGLVSDUDWHWUHDWPHQWRI$IULFDQ$PHULFDQ

SURIHVVRUV FRPSDUHGWRZKLWHSURIHVVRUV 7KH&RXUWGLVDJUHHV

        'HDQ%URGHULFNLVDWWKHKHDUWRISODLQWLII¶VFODLPRIGLVFULPLQDWLRQ&RPSO±

3O¶V2SSDW± $OWKRXJKSODLQWLII DVVHUWVWKDWPHPEHUVRIWKH)(5&WKH3URYRVWDQGWKH

3UHVLGHQW³SDUWLFLSDWHG´LQGLVFULPLQDWLRQ³E\DOORZLQJWKHPVHOYHVWREHLQIOXHQFHGE\DQDFWRU

ZLWKGLVFULPLQDWRU\LQWHQW´3O¶V62) ±KHWHVWLILHGWKDWKHKDVQRNQRZOHGJHWKDWDQ\

RIWKHLQGLYLGXDOVZKRVHQWUHFRPPHQGDWLRQVto 'HDQ%URGHULFNRUUXOHGRQ WKHPDWWHUafter VKH

GLGLQWHQWLRQDOO\GLVFULPLQDWHG DJDLQVWKLP Compare 3O¶V'HS7U 'HI¶V([  DW±


                                                    
±  with id DW  WHVWLPRQ\ WKDW SODLQWLII EHOLHYHV WKH 'HDQ LQWHQWLRQDOO\

GLVFULPLQDWHGDJDLQVWKLPEHFDXVHRIKLVUDFHLQUHFRPPHQGLQJDJDLQVWWHQXUHseeBrady

)GDWUHTXLULQJHYLGHQFHRILQWHQWLRQDOGLVFULPLQDWLRQ 3ODLQWLIIDVVHUWVWKDW'HDQ

%URGHULFN³SXWKHUWKXPERQWKHVFDOH´DJDLQVWKLVDSSOLFDWLRQIRUWHQXUHDQGFLWHVVWDWHPHQWVVKH

PDGHWR)(5&FRPPLWWHHPHPEHUVDVZHOODVWKH3URYRVWDURXQGWKHWLPHRIKLVWHQXUH

DSSOLFDWLRQ DQG UHYLHZ DV HYLGHQFH RI KHU GLVFULPLQDWRU\ LQWHQW 3O¶V 2SS DW ± %XW DOO

SODLQWLIIKDVVKRZQLVWKDWVKHZHLJKHGLQZLWKKHUSRLQWIRUYLHZQRWWKDWKHUSRLQWIRUYLHZZDV

WDLQWHGE\UDFLDODQLPXV

                         D (YLGHQFHRIWKH'HDQ¶V6WDWHPHQWV DERXW3ODLQWLII WR0HPEHUV RI
                            WKH)(5&

        3ODLQWLII DVVHUWV WKDW ³ORQJ EHIRUH WKH )(5& VXEFRPPLWWHH GUDIWHG LWV UHSRUW 'HDQ

%URGHULFNVRXJKWWRLQIOXHQFHDQHJDWLYHUHFRPPHQGDWLRQ´3O¶V2SSDW)LUVWKHSRLQWVWR

DQHPDLO IURP3URIHVVRU              WR3URIHVVRUV          DQG        IURPWKHVSULQJRIEHIRUH

SODLQWLIIVXEPLWWHGKLV-XO\WHQXUHDSSOLFDWLRQWRVXSSRUWKLVFODLPRI GLVFULPLQDWLRQE\WKH

'HDQ Id. 7KHHPDLO H[FKDQJH FRQFHUQHG WKHVWXGHQWHYDOXDWLRQVRIWKHSODLQWLII DQG KRZ WKH

SURIHVVRUV DQWLFLSDWHG WKH 'HDQ PLJKW UHDFW WR WKHP (PDLOV DPRQJ                                  

         DQG                  0DU± 3O¶V([                                           

                                                                                                            

                                                                                                            

                                                                                                            

                                                                                                            



                                                                                                            

                                                                                                            


                                                    
                                                         %XWQRQHRIWKLVHVWDEOLVKHGWKDWDQ\UDFLDOELDV

RQWKHSDUWRIWKH'HDQHQWHUHGLQWRKHUHYDOXDWLRQDQGLWGRHVQRWHYHQHVWDEOLVKWKDWWKH'HDQLQ

IDFW SODFHG DQ\ PXFK OHVV WRR PXFK ZHLJKW RQ VWXGHQW HYDOXDWLRQV WKDW 3URIHVVRU             

VXVSHFWHGZHUHWDLQWHGE\UDFLDOELDV

       1H[W SODLQWLII FLWHV D FRQYHUVDWLRQ EHWZHHQ WKH 'HDQ DQG 3URIHVVRU                 ZKLFK

          EHOLHYHG RFFXUUHG DIWHU SODLQWLIIDSSOLHGIRUWHQXUH 3O¶V2SSDWFLWLQJ              

'HS7U 3O¶V([ DW                                                                             



                                                                                                          

                                                                                                          

                                                

        3ODLQWLIIDOVRFLWHVD0D\HPDLOWKH'HDQVHQWWRSODLQWLII¶V )(5&VXEFRPPLWWHH3O¶V

2SSDW                                                                                             

                                                                                                          

                                                                                                          

                                                                                                          




                                                    
([6KHEURXJKWWKLVFRPSODLQWWRWKHVXEFRPPLWWHH¶VDWWHQWLRQDV³JHUPDQHWR>LWV@

FRQVLGHUDWLRQRIKLVDSSOLFDWLRQIRUWHQXUH´ Id 

         )LQDOO\SODLQWLIIFLWHVDQHPDLOGDWHG-DQZKHQWKHDSSOLFDWLRQZDVVWLOOXQGHU

FRQVLGHUDWLRQE\WKHVXEFRPPLWWHH                                                                     

                                                                                                         

                                                          3O¶V 2SS DW  FLWLQJ (PDLO IURP    

            WR .DWKHULQH %URGHULFN -DQ   3O¶V ([  +H FRQWHQGV WKDW DOO RI WKHVH

FRPPXQLFDWLRQVVKRZWKDWWKH'HDQ³PDGHVXUHWKH)(5&VXEFRPPLWWHHZDVNHHQO\DZDUHRI KHU

RSSRVLWLRQWR>KLV@WHQXUHELGZHOOEHIRUHVKHH[HUFLVHGDQ\IRUPDOUROHLQWKHSURFHVV´DQGWKDW

WKH'HDQKDGSUHMXGJHGKLVDSSOLFDWLRQEHIRUH WKHVXEFRPPLWWHHKDGLVVXHGLWVUHSRUW3O¶V2SS

DW

         :KLOHWKLVHYLGHQFHPD\UHYHDO WKDWWKH'HDQKDGFRQFHUQVDERXWSODLQWLII¶VDSSOLFDWLRQ

EHIRUH WKH VXEFRPPLWWHH LVVXHG LWV UHFRPPHQGDWLRQ QRQH RI LW GHPRQVWUDWHV WKDW WKH 'HDQ¶V

UHVHUYDWLRQVDERXWWKHSODLQWLIIZHUHUDFLDOO\PRWLYDWHGDQGLWGRHVQRWVXSSO\JURXQGVIRUDMXU\

WR FRQFOXGH WKDW WKH VFKRRO¶V VWDWHG UHDVRQV IRU GHQ\LQJ SODLQWLII¶V WHQXUH DSSOLFDWLRQ ZHUH

SUHWH[WXDO  5DWKHU WKH HYLGHQFH VKRZV WKDW WKH 'HDQ LGHQWLILHG RWKHU OHJLWLPDWH QRQ

GLVFULPLQDWRU\ UHDVRQVIRUKHUUHFRPPHQGDWLRQDJDLQVWWHQXUH FRQFHUQVZLWKSODLQWLII¶V WHDFKLQJ



      3ODLQWLII DOVR SRLQWVWRDQ$XJXVWHPDLOIURP)(5&&KDLU                     LQIRUPLQJ
                 DQG               DERXW WKH'HDQ¶V XSFRPLQJPHHWLQJZLWKWKH)(5&3O¶V2SS
DWFLWLQJ(PDLOIURP                   WR              DQG                 $XJ
3O¶V([7KHPHHWLQJZDVDERXW DOORIWKHSURPRWLRQDQGWHQXUHDSSOLFDWLRQVRQWKH)(5&¶V
DJHQGDIRUWKH\HDUQRWMXVWWKHSODLQWLIIId.         ZURWH³,VHHWKLVDVDFRXUWHV\PHHWLQJ
ZLWKWKHGHDQVWRDSSULVHWKHPRIWKHYDULRXVDSSOLFDWLRQVWKDWDUHLQSURFHVVRUWKDWZLOOVKRUWO\
EHLQSURFHVV$QGWROHDUQRIDQ\UHGIODJVRQWKHVHDSSOLFDWLRQVWKDWGHDQVPD\KDYH´ Id. 6R
ZKLOHWKHHPDLOUHYHDOVWKDWDPHHWLQJRFFXUUHGLQZKLFKWKH'HDQFRXOGKDYHSURYLGHGLQSXWLW
GRHVQRWLQGLFDWHWKH'HDQ¶VYLHZVDERXWSODLQWLIILQSDUWLFXODU$QGLWVXJJHVWVWKDWLWZDVQRW
XQXVXDOIRUWKH'HDQWREHHQJDJHGLQWKHSURFHVVEHIRUHWKH)(5&ILQDOL]HGLWVUHFRPPHQGDWLRQ

                                                   
DQG VHUYLFHWKH RWKHU WZR FULWHULD FRQVLGHUHG LQWKH WHQXUH UHYLHZ SURFHVV  See 6WDQGDUGV DQG

3URFHGXUHVDW±

        7KHIDFWWKDWWKH'HDQKDGKHURZQYLHZDERXWZKHWKHUSODLQWLIIVDWLVILHGWKHVHFULWHULDLV

QRWHYLGHQFHRIGLVFULPLQDWRU\LQWHQW 7KH6WDQGDUGVDQG3URFHGXUHVUHTXLUHWKDWWKH³'HDQZLOO

SUHSDUHDVHSDUDWHHYDOXDWLRQRIWKHDSSOLFDQW¶VWHDFKLQJVFKRODUVKLSDQGVHUYLFH´DQGWKDWVKH

ZLOOXOWLPDWHO\PDNHD UHFRPPHQGDWLRQ UHO\LQJ RQERWKKHU RZQ ³LQGHSHQGHQWHYDOXDWLRQ´RI

SODLQWLIIDQGWKH)(5&¶VZULWWHQUHSRUWDQGUHFRPPHQGDWLRQ 6WDQGDUGVDQG3URFHGXUHVDW

        )XUWKHU WKH UHFRUG GRHV QRW LQGLFDWH WKDW WKH 'HDQ¶V FRPPHQWV LQIOXHQFHG WKH

VXEFRPPLWWHHRUWKH)(5&UHFRPPHQGDWLRQ )(5&PHPEHUVZHUHDZDUHWKDWWKH'HDQ ZDV

FRQFHUQHGDERXWSODLQWLII¶VWHDFKLQJDQGVHUYLFHEXWWKHFRPPLWWHHGHQLHGKLVDSSOLFDWLRQEDVHG

RQLWVDVVHVVPHQWRIVFKRODUVKLSSee6XEFRPP5HSRUW 7KXVHYHQLIWKH'HDQ¶VFULWLFLVPVRI

SODLQWLII¶VXVHRIWHDFKLQJDVVLVWDQWVRUVHUYLFHZHUHXQIDLUDVSODLQWLIIDVVHUWV3O¶V2SSDWWKH

)(5&VSHFLILFDOO\IRXQGWKDWSODLQWLIIVDWLVILHGWKHWHDFKLQJDQGVHUYLFHVWDQGDUGVDQGEDVHGLWV

UHFRPPHQGDWLRQRQLWVLQGHSHQGHQWUHYLHZRISODLQWLII¶VDSSOLFDWLRQ 

                         E (YLGHQFHRIWKH'HDQ¶V6WDWHPHQWVDERXW3ODLQWLIIWRWKH3URYRVW

        3ODLQWLIIGRHVQRWVXJJHVWWKDWWKH3URYRVWRU8QLYHUVLW\3UHVLGHQWKDUERUHGDQ\ELDVDJDLQVW

WKH SODLQWLII EDVHGRQKLVUDFH +HDUJXHVWKRXJK WKDW WKH 3URYRVW¶VGHFLVLRQZDVLPSURSHUO\

WDLQWHGE\WKH'HDQ¶VUHFRPPHQGDWLRQ  7KH6XSUHPH&RXUWKDVUHFRJQL]HGWKDWLQVRPH

FLUFXPVWDQFHVDQHPSOR\HUFDQEHOLDEOHIRUGLVFULPLQDWLRQHYHQLQWKHDEVHQFHRIUDFLDOELDVRQ



     7KH)(5& JDYHSODLQWLII³WKHEDUHVWRIDµSDVV¶LQGHFLGLQJWKDWKHVXFFHVVIXOO\>PHW@WKH
+DQGERRN6WDQGDUGIRUWHDFKLQJ´DQG³>L@QWKHUHDOPRI6HUYLFH3URIHVVRU0DZDNDQDDJDLQPHULWV
DPHUHµSDVV¶´)(5&7HQXUH5HSRUW DGRSWLQJWKHVXEFRPPLWWHH¶VUHSRUW

      ,WLVXQGLVSXWHGWKDWWKH8QLYHUVLW\3UHVLGHQWDWWKHILIWKOHYHORIWKHWHQXUHUHYLHZSURFHVV
GHQLHGSODLQWLII¶VWHQXUHDSSOLFDWLRQEDVHGRQWKH3URYRVW¶VUHFRPPHQGDWLRQ'HI¶V62)
3O¶V62)
                                                    
WKH SDUW RI WKH XOWLPDWH GHFLVLRQ PDNHU LI WKDW GHFLVLRQ ZDV SURPSWHG E\ DQ XQODZIXO

UHFRPPHQGDWLRQPDGHE\DORZHUOHYHOVXSHUYLVRU8QGHUZKDWKDVEHHQFDOOHGWKH³FDW¶VSDZ´

WKHRU\RIGLVFULPLQDWLRQDSODLQWLIIPXVWVKRZWKDW³DVXSHUYLVRUSHUIRUPVDQDFWPRWLYDWHGE\

>GLVFULPLQDWRU\@DQLPXVWKDWLVLQWHQGHGE\WKHVXSHUYLVRUWRFDXVHDQDGYHUVHHPSOR\PHQWDFWLRQ

DQGWKDWDFWLVDSUR[LPDWHFDXVHRIWKHXOWLPDWH>DGYHUVH@DFWLRQ´Staub v. Proctor Hospital

86 see alsoMorris v. McCarthy,)G  '&&LU

DSSO\LQJStaubWRWKH7LWOH9,,FRQWH[W

          %XWDSSO\LQJWKHStaubWKHRU\LQWKLVFDVHUHTXLUHVDSUHGLFDWHILQGLQJWKDWWKH'HDQDFWHG

ZLWK GLVFULPLQDWRU\ LQWHQW DQG WKHUH LV QRHYLGHQFH RQ WKDW SRLQW  0RUHRYHU WKHHYLGHQFH RI

SUR[LPDWHFDXVHLVZHDN JLYHQWKH3URYRVW¶VRZQDVVHVVPHQWRIWKHDSSOLFDWLRQDQGWKH

UHFRPPHQGDWLRQV SUHVHQWHG WR KLP 7RVXSSRUWKLV FDW¶V SDZWKHRU\RI GLVFULPLQDWLRQDQGKLV

FODLPWKDWWKH'HDQSOD\HGDVLJQLILFDQWUROH³ERWKEHORZDQGDERYHKHUIRUPDOUROHLQWKHSURFHVV´

SODLQWLIIDVVHUWVZLWKRXWFLWDWLRQWRWKHUHFRUGWKDWWKH'HDQGLVFXVVHGWZRRWKHUWHQXUHDSSOLFDWLRQV

±IRU3URIHVVRUV           DQG         ±ZLWKWKHWKHQ3URYRVW*UDHPH%D[WHUEHIRUHWKDW3URYRVW

UHMHFWHGWKHLUDSSOLFDWLRQV 3O¶V2SSDW%XWKHFLWHVQRHYLGHQFHWKDWWKH'HDQGLVFXVVHGhis

DSSOLFDWLRQZLWK3URYRVW .HQ%DLQZKRZDV3URYRVWZKHQSODLQWLII¶VDSSOLFDWLRQZDVXQGHU

UHYLHZ

          3ODLQWLIIFRPSODLQV WKDWGHIHQGDQWSUHVHQWHGQRHYLGHQFHWKDWWKH3URYRVWRU3UHVLGHQW

LQGHSHQGHQWO\UHYLHZHGKLVDSSOLFDWLRQDQGKHDVVHUWVWKDWDQ\WHQXUHDSSOLFDQWVWKH'HDQRSSRVHV

GRQRWUHFHLYHWHQXUH3O¶V2SSDW%XWSODLQWLIISRLQWVWRQRHYLGHQFHWRGLVSXWHWKH3URYRVW¶V

VWDWHPHQWWKDWKHFRQGXFWHGKLVRZQUHYLHZRI³WKHFRPSOHWHDSSOLFDWLRQIRUWHQXUHRI3URIHVVRU

.HPLW 0DZDNDQD H[DPSOHV RI KLV VFKRODUO\ ZULWLQJ WKH UHSRUW VXEPLWWHG E\ WKH >)(5&@ WKH

UHFRPPHQGDWLRQRI'HDQ6KHOOH\%URGHULFNDQGWKHUHVSRQVHIURP3URIHVVRU0DZDNDQDWR



                                                      
WKH)(5&UHSRUW´DQGWKDWKH³IRXQGQRFRPSHOOLQJUHDVRQ´WRRYHUUXOHWKHUHFRPPHQGDWLRQVRI

WKH)(5&RUWKH'HDQ3URYRVW¶V7HQXUH5HFRPPHQGDWLRQ'HI¶V([

        )LQDOO\SODLQWLIIDUJXHVWKDW³DMXU\FRXOGUDWLRQDOO\EHOLHYHWKDWWKHUHFRPPHQGDWLRQRID

'HDQZKRKDGEHHQUXQQLQJWKHODZVFKRROIRUPRUHWKDQ\HDUVFDUULHGVXEVWDQWLDOZHLJKW´

3O¶V2SSDW7KDWLVQRWGLVSXWHG'HI¶V62)E±F%XWWKDWFLUFXPVWDQFHGRHVQRW

PDNHWKHRUJDQL]DWLRQOLDEOHXQGHUStaubXQOHVVWKHUHLVHYLGHQFHIURPZKLFKDMXU\FRXOGFRQFOXGH

WKDWWKH'HDQ¶VUHFRPPHQGDWLRQZDVLWVHOIUDFLDOO\PRWLYDWHG6RHYHQLIDMXU\FRXOGIDLUO\

FRQFOXGHGWKDWWKH'HDQ¶VUHFRPPHQGDWLRQZDVWKHSUR[LPDWHFDXVHRIWKHGHFLVLRQVWKDWIROORZHG

SODLQWLIIKDVQRWFRPHIRUZDUGZLWKVXIILFLHQWHYLGHQFHWRHVWDEOLVKD7LWOH9,,YLRODWLRQ

                         F (YLGHQFHRIWKH7UHDWPHQWRI2WKHU$IULFDQ$PHULFDQ3URIHVVRUV
                            &RPSDUHGWR:KLWH3URIHVVRUV

        3ODLQWLII DOVRSXWVIRUZDUG VWDWLVWLFDODQGFRPSDUDWLYHHYLGHQFH RIGHIHQGDQW¶VWUHDWPHQWRI

RWKHU $IULFDQ $PHULFDQ SURIHVVRUV ZKLFK KH FRQWHQGV VXSSRUWV KLV FODLP RI GLVFULPLQDWLRQ

³6WDWLVWLFDOGDWDDQGFRPSDUDWLYHLQIRUPDWLRQFRQFHUQLQJDQHPSOR\HU¶VWUHDWPHQWRIPLQRULWLHVLV

UHOHYDQWHYLGHQFHLQDQLQGLYLGXDOGLVFULPLQDWLRQFODLPDJDLQVWWKDWHPSOR\HU´DQGPD\EHXVHG

³WRVKRZWKDWWKHHPSOR\HU¶VVWDWHGUHDVRQVIRUWKHFKDOOHQJHGDFWLRQVDUHDSUHWH[W´Minority

Employees at NASA (MEAN) v. Beggs  )G   '& &LU  FLWLQJ McDonnell

Douglas, 86DW± KROGLQJWKDWVWDWLVWLFDOHYLGHQFHFRQFHUQLQJDQHPSOR\HU¶V³JHQHUDO

SROLF\DQGSUDFWLFHZLWKUHVSHFWWRPLQRULW\HPSOR\PHQW´FDQEHXVHGWRSURYHSUHWH[W 3ODLQWLII

FRQWHQGV WKDW GHIHQGDQW¶V IDLOXUH WR JUDQW WHQXUH WR KLP DQG WR WZR RWKHU $IULFDQ$PHULFDQ

SURIHVVRUV DWDWLPHZKHQLWSURPRWHGZKLWHSURIHVVRUV ZLWK ³ZHDNUHFRUGVRIVFKRODUVKLS´ 3O¶V

2SSDW± GHPRQVWUDWHV³DZHDOWKRIµWKLUGSDUW\¶HYLGHQFHRIGLVSDUDWHWUHDWPHQW´Id. DW

,Q SDUWLFXODUSODLQWLIIDVVHUWVWKDW³'HDQ%URGHULFNILJXUHGSURPLQHQWO\LQHDFKFDVH´RI UDFLDO

GLVFULPLQDWLRQId. DW


                                                    
                                        Professor #1
       )LUVW SODLQWLII LGHQWLILHV                                    DV D WDUJHW RI WKH

'HDQ¶VUDFLDOGLVFULPLQDWLRQ 3O¶V2SSDW                                           



                                                                                                

                                                                                                

                                                                                                



                                                                                                



                                                                                                

                                                                                                

                                                                                                



                                                                                                

                                                          6RWKHUHLVHYLGHQFHRI RQH RWKHU

$IULFDQ$PHULFDQSURIHVVRUZKRVHDSSRLQWPHQWWKH'HDQRSSRVHGEXWKHUYLHZZDVVKDUHGE\

    PHPEHUVRIWKH)(5&
                                          Professor #2
       3ODLQWLIIQH[WDVVHUWVWKDW                                      ZDVWKHVXEMHFWRI

UDFLDOGLVFULPLQDWLRQE\WKH'HDQ 3O¶V2SSDW ±                                         

                                                                                                

                                                                                                

                                                                                                

                                                                                                



                                                   
                                                                                                        

                                                                                                        

                                                                                                        



                                                                                              WKH 'HDQ
         Professor #2
UHFRPPHQGHG       IRUWHQXUH 'HDQ¶V7HQXUH5HFRPPHQGDWLRQIRU                                        

           'HI¶V([  6RWKLVVHWRIIDFWVKDUGO\FRQVWLWXWHVDQH[DPSOHRIDQDGYHUVHDFWLRQ

E\WKH'HDQEDVHGRQUDFH
                                                      Professor #2
        3ODLQWLIIGLVSXWHVWKDWWKH'HDQVXSSRUWHG            WHQXUHDSSOLFDWLRQ3O¶V62) EXW

WKH 'HDQ¶V 'HFHPEHU   UHFRPPHQGDWLRQ OHWWHU WR WKH 3URYRVW SODLQO\ GHPRQVWUDWHV

RWKHUZLVH  ³, DP ZULWLQJ WR HQGRUVH XQHTXLYRFDOO\ WKH XQDQLPRXV UHFRPPHQGDWLRQ RI WKH
                                                       Professor #2
>)(5&@ WKDW WKH 8QLYHUVLW\ DZDUG WHQXUH WR                                                  ´

0HPRUDQGXPIURP.DWKHULQH%URGHULFNWR*UDHPH%D[WHU'HF 'HI¶V([ ,WZDV

3URYRVW *UDHPH %D[WHU QRW WKH 'HDQZKRODWHU UHFRPPHQGHGGHQ\LQJ WHQXUH 0HPRUDQGXP

IURP*UDHPH%D[WHUWR.DWKHULQH%URGHULFN-XQ 'HI¶V([ /HWWHUIURP*UDHPH
           Professor #2
%D[WHU WR                 'HI¶V([
                                            Professor #1 Professor #2
       7KH UHFRUG DOVR VKRZV WKDW ERWK          DQG      VXHG WKH 8QLYHUVLW\ IRU UDFLDO

GLVFULPLQDWLRQ DIWHU WKH\ ZHUH GHQLHG WHQXUH                                                     



                                                                                                        

                                                                                                        



                                                                                                        



                                                      
                                                                                                             




                                                                                                             

                                                                                                             



        7KHVHFRQFOXVRU\VWDWHPHQWVRIRSLQLRQDUHWKHRQO\ HYLGHQFHRISRVVLEOHGLVFULPLQDWRU\

LQWHQW LQ WKH UHFRUG EXW QRQH RI LW LV HYLGHQFH RI GLVFULPLQDWRU\ LQWHQW RQ WKH SDUW RI 'HDQ

%URGHULFN DQG QRQH RI LW UHODWHV WR WKH SODLQWLII  $QG PRUH LPSRUWDQWO\ WKHVLWXDWLRQVDUHQRW
                       Professor #1 Professor #2
DQDORJRXVEHFDXVHERWK             DQG           UHFHLYHGD SRVLWLYHUHFRPPHQGDWLRQIRUWHQXUHIURP

DW OHDVW RQH RI WKH ILYH OHYHOV RI WHQXUH UHYLHZ ZKLOH SODLQWLII UHFHLYHG QRQH See, e.g. )(5&
                                                                       Professor #1
5HSRUWDQG5HFRPPHQGDWLRQWR*UDQW7HQXUHWR3URIHVVRU                                  'HI¶V([)(5&




                                                     
                                                             Professor #2
7HQXUH 5HFRPPHQGDWLRQ DQG 5HSRUW 5HJDUGLQJ 3URIHVVRU                         'HI¶V ([ 

6XEFRPP5HSRUW 
                                             Professor #1, Professor #2
        3ODLQWLIIFRQWUDVWVWKHGHQLDORIWHQXUHIRU             DQGKLPVHOIZLWKWKHJUDQWRI
                                     Professor #3 Professor #4            Professor #5
WHQXUHWRWKUHHZKLWHSURIHVVRUV                               DQG                   3O¶V

2SSDW±                                                                                         

                                                                                                       

                                                                                                       

                                                                                                   



                                                                                                       

                                                                                                   

                                                                                                       




                                              
     

     




     



     

     

     

     

     

     

     

     



     

     

     





        7KHSUREOHPLVWKDWDOORIWKLVHYLGHQFHLQYLWHVWKH&RXUWWRZHLJKLQRQWKHPHULWVRIWKH

8QLYHUVLW\¶VDFDGHPLFMXGJPHQWVLQDPDQQHUWKDWLVFRQWUDU\WR WKHOHJDOSULQFLSOHVJRYHUQLQJ

WKHVH GLVSXWHV  0RUH LPSRUWDQW HYHQ LI SODLQWLII KDG FRPH IRUZDUG ZLWK FRPSHOOLQJ DQG OHVV

FRQFOXVRU\HYLGHQFHFRQWUDVWLQJWKH ZKLWHSURIHVVRUV¶VFKRODUVKLSWRKLVWKHFRPSDULVRQLVRIOLWWOH

XWLOLW\ LQ SURYLQJ WKDW SODLQWLII ZDV GLVFULPLQDWHG DJDLQVW  :KLOH SODLQWLII¶V PDWHULDOV ZHUH

UHYLHZHG E\RQHVHWRI8QLYHUVLW\RIILFLDOVWKHRWKHUSURIHVVRUV¶ WHQXUHDSSOLFDWLRQVZHUHUHYLHZHG

E\GLIIHUHQWVXEFRPPLWWHHPHPEHUVDQGDGLIIHUHQW3URYRVW DQG8QLYHUVLW\3UHVLGHQW See 'HI¶V

0HP DW±'HI¶V 62) ±±± ± 3O¶V 62)

   ±  ±  ± ± $V RWKHU FRXUWV LQ WKLV GLVWULFW KDYH

REVHUYHG IRU FRPSDUDWRU HYLGHQFH WR EH XVHIXO SODLQWLII PXVW SRLQW WR D VLPLODUO\ VLWXDWHG

HPSOR\HHZKRZDVWUHDWHGPRUH IDYRUDEO\E\WKHVDPHGHFLGLQJRIILFLDOSee Sledge v. District of

Columbia)6XSSG ±''& FLWLQJWhite v. Tapella, ) 6XSS G

''&  DQG Cabrera v. U.S. Postal Serv  ) $SS¶[  ± )HG &LU 

ILQGLQJ D YDOLG FRPSDUDWRU LQ D VLPLODUO\ VLWXDWHG HPSOR\HH RXWVLGH RI D SURWHFWHG FODVV ZKR

FRPPLWWHGFRPSDUDEOHRIIHQVHVEXWZDVSXQLVKHGOHVVVHYHUHO\E\WKHVDPHGHFLGLQJRIILFLDOsee

also Akosile v. Armed Forces Retirement Home)6XSSG''& +HUHWKH




                                                   
GLIIHUHQFH LQWKHHYDOXDWRUV XQGHUPLQHV WKH SUREDWLYH YDOXH RIWKHFRPSDULVRQ$QGZKLOHWKH

'HDQLVWKHRQHFRQVWDQWLQWKHWHQXUHSURFHVVSODLQWLIIKDVSUHVHQWHGQRHYLGHQFHRIGLVFULPLQDWRU\

LQWHQWRQKHUSDUW

                            Professor #1, Professor #2,

        )LQDOO\DOWKRXJK               DQGSODLQWLIIZHUHGHQLHGWHQXUHDQGSODLQWLIIFDQSRLQW

WRWKUHHZKLWHSURIHVVRUVKHFRQVLGHUVXQZRUWK\WKHUHFRUGLQGLFDWHVWKDWVHYHQRXWRIHLJKWHHQRU

 RI WKH SURIHVVRUV ZKR ZHUH DZDUGHG WHQXUH VLQFH  KDYH EHHQ $IULFDQ $PHULFDQ

'HI¶V62)3O¶V62) 3ODLQWLIIDUJXHVWKDWWKHDZDUGRIWHQXUHWRWKUHHRIWKH$IULFDQ

$PHULFDQSURIHVVRUVLVLUUHOHYDQWEHFDXVHWKH\UHFHLYHGWHQXUHDIWHUSODLQWLIIILOHGKLVODZVXLW 

2SSDWciting Bishopp v. Dist. of Columbia.,)GQ'&&LU6RE\

SODLQWLII¶VFRXQWIRXURXWRIILIWHHQRURISURIHVVRUVUHFHLYLQJWHQXUHVLQFHZHUH$IULFDQ

$PHULFDQ %XWSODLQWLIISURYLGHVQRRWKHUVWDWLVWLFVWKDWZRXOGLQGLFDWHWKHVLJQLILFDQFHRIWKLV

SHUFHQWDJH

        0RUHRYHUWKHXQGLVSXWHGIDFWVDOVRVKRZWKDWWKUHHRIWKHHLJKWHHQSURIHVVRUVZKR

UHFHLYHGWHQXUHDIWHUZHUHJUDQWHGWHQXUHEHIRUH'HDQ%URGHULFNEHFDPHWKH'HDQ'HI¶V

62)DW±3O¶V62)± 6RWKHLUHOHYDWLRQGRHVOLWWOHWRLOOXPLQDWHWKH'HDQ¶VLQWHQW

,IRQHFRQVLGHUVSODLQWLII¶VSRLQWWKDWSURIHVVRUVJUDQWHGWHQXUHDIWHUKHILOHGVXLWVKRXOGQRWEH

FRQVLGHUHGLQWKH&RXUW¶VDQDO\VLVDVZHOODVKLVDOOHJDWLRQWKDWWKH'HDQLVWKHVRXUFHRIUDFLDO

GLVFULPLQDWLRQWKHUHFRUGVKRZVWKDWGXULQJ KHUWLPHDV'HDQIRXU RXWRIWZHOYHSURIHVVRUV

UHFHLYLQJWHQXUHRUZHUH$IULFDQ$PHULFDQ
             :LOKHOPLQD5HXEHQ&RRNH$IULFDQ$PHULFDQIHPDOH
             /RXLVH+RZHOOV&DXFDVLDQIHPDOH
             &KULVWLQH-RQHV$IULFDQ$PHULFDQIHPDOH


      3ODLQWLIIVWDWHVKHUHFHLYHGQRLQIRUPDWLRQLQGLVFRYHU\DERXWWKHDZDUGRIWHQXUHWRWKHVH
WKUHH $IULFDQ $PHULFDQ SURIHVVRUV 5RQDOG 0DVRQ 6WHSKDQLH %URZQ DQG /D6KDQGD $GDPV
EHFDXVHWKRVHDZDUGVRIWHQXUHZHUHVRUHFHQW 3O¶V2SSDW3O¶V62) 

                                                   
              :LOOLDP0F/DLQ&DXFDVLDQPDOH
              /DXULH0RULQ&DXFDVLDQIHPDOH
              $OLFH7KRPDV$IULFDQ$PHULFDQIHPDOH
              -RKQ%ULWWDLQ$IULFDQ$PHULFDQPDOH
              6XVDQ:D\VGRUI&DXFDVLDQIHPDOH
              0DWKHZ)UDLGLQ&DXFDVLDQPDOH
             .ULVWLQD&DPSEHOO&DXFDVLDQIHPDOH
             'HEUD&RKHQ&DXFDVLDQIHPDOH
             $QGUHZ)HUJXVRQ&DXFDVLDQPDOH

See 'HI¶V62)3O¶V62)

        *LYHQWKHODFNRIHYLGHQFHHOVHZKHUHLQWKHUHFRUGRIUDFLDODQLPXVRQWKHSDUWRIWKH'HDQ

WKH&RXUWILQGVWKDWWKHVHVWDWLVWLFVOHQGQRZHLJKWWRSODLQWLII¶VDVVHUWLRQ WKDWGHIHQGDQW¶VUHDVRQ

IRUGHQ\LQJKLVWHQXUHDSSOLFDWLRQZHUHSUHWH[WXDO RUWKDWWKHVFKRROLQSDUWLFXODUWKH'HDQDFWHG

RXWRI ELDV DJDLQVW$IULFDQ$PHULFDQVSee Int’l Bhd. of Teamsters v. United States86

±VWDWLQJWKDWVWDWLVWLFVDUH³FRPSHWHQWLQSURYLQJHPSOR\PHQWGLVFULPLQDWLRQ´EXW

FDXWLRQLQJWKDW³VWDWLVWLFVDUHQRWLUUHIXWDEOHWKH\FRPHLQLQILQLWHYDULHW\DQGOLNHDQ\RWKHUNLQG

RIHYLGHQFHWKH\PD\EHUHEXWWHG´DQG³WKHLUXVHIXOQHVV GHSHQGVRQDOORIWKHVXUURXQGLQJIDFWV

DQGFLUFXPVWDQFHV´

        ,QVXPWKH&RXUWILQGVWKDWWKHHYLGHQFHSODLQWLIIVXEPLWVDERXWWKH FODLPHG FRPSDUDWRU

SURIHVVRUVSUHVHQWV³GLVDJUHHPHQWDERXWWKHVFKRODUO\PHULWVRIWKHFDQGLGDWH¶VDFDGHPLFZRUN´

EXW WKDW WKH UHFRUG GRHV QRW VKRZ WKHVH GLVDJUHHPHQWV ZHUH ³LQIOXHQFHG E\ IRUELGGHQ

FRQVLGHUDWLRQVVXFKDVUDFH´Zahorik, )GDW )XUWKHUWKHWHQXUHVWDWLVWLFVOHQGQR

VXSSRUWWR SODLQWLII¶V GLVFULPLQDWLRQFODLPV

        7KH&RXUWKROGVWKDWEDVHGRQWKH UHFRUGLQWKLVFDVHD UHDVRQDEOHMXU\FRXOGQRWILQGWKDW

WKH 8QLYHUVLW\¶V VWDWHG UHDVRQ IRU GHQ\LQJ SODLQWLII¶V WHQXUH DSSOLFDWLRQ ZHUH QRW KRQHVWO\ DQG

UHDVRQDEO\KHOGDQGWKDWSODLQWLIIZDVGHQLHGWHQXUHEHFDXVHRIKLVUDFH$FFRUGLQJO\GHIHQGDQW

LVHQWLWOHGWRVXPPDU\MXGJPHQWRQ&RXQW,



                                                   
        %     5DFH'LVFULPLQDWLRQ&ODLPVXQGHU86&DQG

        3ODLQWLIIDOVRILOHVUDFHGLVFULPLQDWLRQFODLPVXQGHU86&DQG6HFWLRQ

SURYLGHVWKDW³>D@OOSHUVRQVVKDOOKDYHWKHVDPHULJKWLQHYHU\6WDWHDQG7HUULWRU\WRPDNH

DQGHQIRUFHFRQWUDFWV´ZLWKRXWUHVSHFWWRUDFH86&DDomino’s Pizza v. McDonald

 86    7KH WHUP ³PDNH DQG HQIRUFH FRQWUDFWV´LQWKH VWDWXWHLVGHILQHG WR

LQFOXGH³WKHPDNLQJSHUIRUPDQFHPRGLILFDWLRQDQGWHUPLQDWLRQRIFRQWUDFWVDQGWKHHQMR\PHQW

RIDOOEHQHILWVSULYLOHJHVWHUPVDQGFRQGLWLRQVRIWKHFRQWUDFWXDOUHODWLRQVKLS´ 86&

E6HFWLRQSURYLGHVWKHUHPHG\IRUYLRODWLRQVRIVHFWLRQBrown v. Sessoms

)G'&&LU

        6HFWLRQFDQHQFRPSDVVHPSOR\PHQWGLVFULPLQDWLRQ FODLPV Olatunji v. Dist. of

Columbia)6XSSG''&FLWLQJRivers v.Roadway Express,86

 &LYLO5LJKWV$FWRIVWDWHVWKDWUHDFKHVDOOSKDVHVRIFRQWUDFWXDO

UHODWLRQVKLSLQFOXGLQJGLVFULPLQDWRU\FRQWUDFWWHUPLQDWLRQV $QGVHFWLRQFODLPVDUH

DQDO\]HGXVLQJVDPHOHJDOVWDQGDUGVDUH7LWOH9,,GLVFULPLQDWLRQFODLPVOlatunji)6XSS

GDWFLWLQJCarter v. George Washington Univ.,)G'&&LUDSSO\LQJ

WKHMcDonnell Douglas EXUGHQVKLIWLQJIUDPHZRUNDQDO\VLVWRFODLPV6HFWLRQFODLPV

        3ODLQWLIIUHOLHVRQDOOWKHVDPHHYLGHQFHDQGDUJXPHQWVKHFLWHGIRUKLV7LWOH9,,FODLPWR

VXSSRUWKLVFODLPVXQGHUVHFWLRQVDQG3O¶V2SSDW±DVVHUWLQJWKDWGHIHQGDQW¶V

³UHMHFWLRQRIWKUHHZHOOTXDOLILHGEODFNFDQGLGDWHVDPLGXQLIRUPDFFHSWDQFHRIZKLWHDSSOLFDQWV

IRUWHQXUH´VDWLVILHVSODLQWLII¶VEXUGHQWRSURGXFHHYLGHQFHWRVXSSRUWDILQGLQJWKDWGHIHQGDQWKDG

DFXVWRPRUSROLF\RIGLVFULPLQDWLRQ7KH&RXUWKROGVWKDWIRUWKHVDPHUHDVRQVSODLQWLIIIDLOHGWR

VKRZVXIILFLHQWHYLGHQFHIRUDUHDVRQDEOHMXU\WRILQGWKDWSODLQWLII¶VIDLOXUHWRVDWLVI\WKH

VFKRODUVKLSUHTXLUHPHQWZDVQRWWKHDFWXDOUHDVRQGHIHQGDQWGHQLHGKLVWHQXUHDSSOLFDWLRQIRUKLV

7LWOH9,,FODLPSODLQWLIIIDLOHGWRSURGXFHVXIILFLHQWHYLGHQFHIRUKLVVHFWLRQDQGFODLPV
                                                    
See Sledge)6XSSGDWKROGLQJVHFWLRQFODLPIDLOHGZKHUHWKHSODLQWLIIIDLOHGWR

SURYHGLVFULPLQDWLRQXQGHU7LWOH9,,XQGHUWKHILUVWSURQJ

        )XUWKHUPRUHSODLQWLII¶VUHSHDWHGDOOHJDWLRQWKDWWKH'HDQZDVWKHGLVFULPLQDWRU\DFWRULQ

KLVWHQXUHGHQLDOXQGHUPLQHVKLVFODLPXQGHU6HFWLRQVDQGDVDPDWWHURIODZ

                0XQLFLSDOOLDELOLW\DWWDFKHVRQO\ZKHUHWKHGHFLVLRQPDNHUSRVVHVVHVILQDO
                DXWKRULW\WRHVWDEOLVKPXQLFLSDOSROLF\ZLWKUHVSHFWWRWKHDFWLRQRUGHUHG
                7KH IDFW WKDW D SDUWLFXODU RIILFLDO ± HYHQ D SROLF\PDNLQJ RIILFLDO ± KDV
                GLVFUHWLRQ LQ WKH H[HUFLVH RI SDUWLFXODU IXQFWLRQV GRHV QRW ZLWKRXW PRUH
                JLYHULVHWRPXQLFLSDOOLDELOLW\EDVHGRQDQH[HUFLVHRIWKDWGLVFUHWLRQ 7KH
                RIILFLDOPXVWDOVREHUHVSRQVLEOHIRUHVWDEOLVKLQJILQDOJRYHUQPHQWDOSROLF\
                UHVSHFWLQJVXFKDFWLYLW\EHIRUHWKHPXQLFLSDOLW\FDQEHKHOGOLDEOH

Kidwell v. Dist. of Columbia$G'&TXRWLQJPembaur v. Cincinnati

86  ±  SOXUDOLW\ RSLQLRQ LQWHUQDO FLWDWLRQV RPLWWHG  6LQFH WKH 8QLYHUVLW\

3UHVLGHQWDQGQRWWKH'HDQLVWKHILQDOGHFLVLRQPDNHUIRUWHQXUHGHFLVLRQV 'HI¶V62) E

3O¶V62) E 0HUJHU$JUHHPHQW'HI¶V([ DW WKH'HDQ¶VGLVFUHWLRQDU\DFWLRQVLQWKH

WHQXUHUHYLHZSURFHVVGRQRWUHSUHVHQWWKH³RIILFLDOSROLF\´ RIWKH8QLYHUVLW\ $FFRUGLQJO\WKH

&RXUWKROGVWKDWGHIHQGDQWLVHQWLWOHG WRVXPPDU\MXGJPHQWDVDPDWWHURIODZRQSODLQWLII¶VVHFWLRQ

DQGFODLPVLQ&RXQW,,

        &      &ODLPIRU%UHDFKRI,PSOLHG&RQWUDFW

                      3ODLQWLII¶VEUHDFKRIFRQWUDFWFODLPLVXQWLPHO\

        3ODLQWLII DVVHUWV WZR FRQWUDFW FODLPV EDVHG RQ WKH 6WDQGDUGV DQG 3URFHGXUHV   WKDW

GHIHQGDQWEUHDFKHGDQLPSOLHGWHUP  RIWKHHPSOR\PHQWFRQWUDFWE\³GHQ\LQJKLPWHQXUH DQG

WHUPLQDWLQJ KLV HPSOR\PHQW ZLWKRXW SURYLGLQJ KLP QRWLFH RI SXWDWLYH FRQFHUQV UHJDUGLQJ KLV

VFKRODUVKLS´DQGWKDWWKH IDLOXUHWRSXWKLPRQQRWLFHEUHDFKHGWKHFRQWUDFW¶VLPSOLHGFRYHQDQW




     7KH&RXUWGLVPLVVHGKLVFODLPWKDWGHIHQGDQWEUHDFKHGDQH[SUHVVWHUPRIWKHHPSOR\PHQW
FRQWUDFWVRRQO\DFODLPIRUEUHDFKRIDQLPSOLHGFRQWUDFWUHPDLQVSee 0HP2S>'NW @
                                                    
RIJRRGIDLWKDQGIDLUGHDOLQJ&RPSO± 'HIHQGDQWPRYHVIRUVXPPDU\MXGJPHQW

RQWKHJURXQGVWKDWWKHFODLPVDUHWLPHEDUUHGXQGHUWKHVWDWXWHRIOLPLWDWLRQVDQGWKDWSODLQWLII

FDQQRWSURYHWKHDOOHJHGEUHDFKHVSee'HI¶V0HPDW±±

         '&ODZLPSRVHVDWKUHH\HDUVWDWXWHRIOLPLWDWLRQVRQFRQWUDFWFODLPVZKHWKHUH[SUHVVRU

LPSOLHG'&&RGH±seealso Allison v. Howard Univ.)6XSSG''&

FLWLQJEhrenhaft v. Malcolm Price, Inc.$G'&³7RPDLQWDLQD

FDXVHRIDFWLRQRQDQH[SUHVVRULPSOLHGFRQWUDFWLQWKH'LVWULFWRI&ROXPELDDSODLQWLIIPXVWEULQJ

DODZVXLWZLWKLQWKUHH\HDUVIROORZLQJWKHDFFUXDORIWKHFODLP´³$QDFWLRQIRUEUHDFKRIFRQWUDFW

JHQHUDOO\DFFUXHVDWWKHWLPHRIWKHEUHDFK´Wright v. Howard Univ.$G'&



         3ODLQWLIIILOHGKLVODZVXLWRQ2FWREHUVRWREHWLPHO\KHPXVWDOOHJHDEUHDFKWKDW

RFFXUUHGDIWHU2FWREHU)RUERWKRIWKHFRQWUDFWFODLPVSODLQWLIIGHVFULEHVWKHDOOHJHG

EUHDFKDVGHIHQGDQW¶V³GHQ\LQJKLPWHQXUHDQGWHUPLQDWLQJKLVHPSOR\PHQWZLWKRXWSURYLGLQJ

KLPQRWLFHRISXWDWLYHFRQFHUQVUHJDUGLQJKLVVFKRODUVKLS´&RPSO3ODLQWLIIDOOHJHV

WKDWEHWZHHQWKHWLPHKHZDVKLUHGLQ0D\XQWLOWKHGDWHWKH)(5&UHFRPPHQGHGGHQ\LQJ

KLVWHQXUHDSSOLFDWLRQLQKHZDVHQWLWOHGWR³VL[SHUIRUPDQFH UHYLHZVDQGZULWWHQUHSRUWV

IURPD )(5&VXEFRPPLWWHHSULRUWR 8'&¶VFRQVLGHUDWLRQRIKLVWHQXUHDSSOLFDWLRQ´ Id 

$FFRUGLQJWRSODLQWLII³8'&¶VEUHDFKRIWKHPDQGDWRU\SURFHGXUHVFDXVHGKLPGDPDJHE\

IDLOLQJ WR DIIRUG KLP D UHDVRQDEOH RSSRUWXQLW\ WR DGGUHVV DQ\ UHDO RU SHUFHLYHG LVVXHV ZLWK KLV

VFKRODUVKLSSULRUWRKLVWHQXUHUHYLHZSURFHVV´Id 7KHSHUIRUPDQFHUHYLHZVSODLQWLIIFODLPV

KHVKRXOGKDYHUHFHLYHGZHUHIRUWKHDFDGHPLF\HDUVRI±±±±

±DQG±




                                                     
        6LQFHSODLQWLIIILOHGVXLWRQ2FWREHUDQ\FODLPIRUEUHDFKRIFRQWUDFWWKDWRFFXUUHG

DIWHU2FWREHU±VXFKDVRQHIRUDFDGHPLF\HDU±±ZRXOGEHWLPHO\EXWDQ\FODLPV

IRUEUHDFKHVEHIRUHWKDWZRXOGEHWLPHEDUUHG See'&&RGH±3ODLQWLIIWDNHVWKH

SRVLWLRQ WKDW KLV FRQWUDFW FODLPV IRU WKH HDUOLHU \HDUVDUH QRW XQWLPHO\ EHFDXVH GHIHQGDQW KDGD

³FRQWLQXLQJGXW\WRSURYLGH>KLP@ZLWKIHHGEDFNDQGDQQXDOHYDOXDWLRQVDQGLWEUHDFKHGWKLVGXW\

LQ±´ 3O¶V2SSDW  %XWHYHQDVVXPLQJWKDWGHIHQGDQWEUHDFKHGDGXW\WRSURYLGH

IHHGEDFNDQGDQDQQXDOUHYLHZLQDFDGHPLF\HDU±WKDWIHHGEDFNDQGUHYLHZZRXOGQRW

KDYH³DIIRUG>HG@>SODLQWLII@DUHDVRQDEOHRSSRUWXQLW\WRDGGUHVVDQ\UHDORUSHUFHLYHGLVVXHVZLWK

KLVVFKRODUVKLS SULRU WRKLV WHQXUH UHYLHZ SURFHVV´ &RPSO  VLQFHKHVXEPLWWHGKLVWHQXUH

DSSOLFDWLRQLQ-XO\EHIRUHWKDWDFDGHPLF\HDUEHJDQ'HI¶V62)3O¶V62) 7KXV

WKH&RXUWKROGVWKDWSODLQWLII¶VFRQWUDFWFODLPVDFFUXHG LQWKH\HDUV EHIRUHKHVXEPLWWHGKLV

DSSOLFDWLRQIRUWHQXUHDQGKHIDLOHGWRFRPSODLQRIDEUHDFKZLWKLQWKHOLPLWDWLRQVSHULRG See

Wright$GDW±UHMHFWLQJDUJXPHQWWKDWEUHDFKRIFRQWUDFWFODLPIRUGHQLDORIWHQXUH

DFFUXHGZKHQWKHSODLQWLIIZDVGHQLHGWHQXUHJLYHQWKDWKLVVXLWUHVWHG³RQWKHFRQWUDU\SUHPLVH

WKDW+RZDUG¶VDOOHJHGEUHDFKHVLQMXUHGKLPZHOOEHIRUHKHZDVGHQLHGWHQXUHEHFDXVHWKRVH

EUHDFKHVGHSULYHGKLPRIKLVULJKWVWREHDGYLVHGRIDQ\GHILFLHQFLHVLQKLVSHUIRUPDQFHVRWKDW

KHFRXOGFRUUHFWWKHPEHIRUHWKHWHQXUHGHFLVLRQZDVPDGHDQGWREHDGYLVHGRIWKHVSHFLILF

FULWHULDJRYHUQLQJWHQXUHGHWHUPLQDWLRQVVRWKDWKHFRXOGWDNHWLPHO\VWHSVWRPHHWWKRVHFULWHULD´




      3ODLQWLIIDVVHUWVWKDW ³>W@KLVLVVXIILFLHQWIRUDMXU\WRILQGDWLPHO\EUHDFKRIFRQWUDFWFODLP´
2SSDW%XWZKHWKHUDFODLPLVILOHGWLPHO\LVDTXHVWLRQRIODZIRUWKH&RXUWWRGHFLGHSee
Wright$GDWUHYLHZLQJLVVXHRIZKHWKHUEUHDFKRIFRQWUDFWFODLPZDVWLPHEDUUHGGH
QRYR Seed Co. Ltd. v. Westerman  )G   '& &LU  ³:H UHYLHZ WKH
DSSOLFDWLRQRIWKHVWDWXWHRIOLPLWDWLRQVGHQRYR´

                                                     
        3ODLQWLIIUHOLHVRQKyriakopoulos v. George Washington University)G±

'&&LUWRVXSSRUWKLVFRQWLQXLQJGXW\WKHRU\ 7KDWFDVHILOHGLQ0DUFKLQYROYHG

D VHWRIEUHDFKRIFRQWUDFWFODLPV E\DSURIHVVRUZKRDOOHJHGDPRQJRWKHUWKLQJVWKDWWKH

GHIHQGDQWEUHDFKHGKLVFRQWUDFWE\IDLOLQJWRSURPRWHKLP Id. DW 7KHGLVWULFWFRXUWKHOGWKDW

WKH SODLQWLII¶V FODLPV FRQFHUQLQJWKHGHIHQGDQW¶VGHQLDO RISURPRWLRQV LQ   DQG 

ZHUHEDUUHGE\WKHVWDWXWHRIOLPLWDWLRQVId. DW± 2QSODLQWLII¶VWZRFODLPVWKDWWKH

8QLYHUVLW\EUHDFKHGWKHFRQWUDFWLQLWV UHYLHZRIWKHSULRUGHFLVLRQVLQDJULHYDQFH

SURFHHGLQJWKHGLVWULFWFRXUWJUDQWHGVXPPDU\MXGJPHQWLQIDYRURIWKHGHIHQGDQWRQWKHEDVLVWKDW

WKHSODLQWLII³IDLOHGWRDGGXFHDQ\FRPSHWHQWHYLGHQFHWKDWKHLQIDFWPHULWHGSURPRWLRQ´IdDW



        7KH &RXUW RI $SSHDOV DJUHHG WKDW WKH FODLPV UHJDUGLQJ WKH GHQLDOV RI SURPRWLRQ LQ WKH

VZHUHWLPHEDUUHG EXW LW UHPDQGHGWKH RWKHUWZRFRXQWVIRUWKHGLVWULFWFRXUWWRGHFLGHEDVHG

RQWKHFRPSOHWHUHFRUG Id. DW±,QGRLQJVRWKH&RXUWRSLQHGWKDWWKHSHUWLQHQWFRQWUDFW

SURYLVLRQVHVWDEOLVKHG ³D continuing duty RQWKHSDUWRIWKH8QLYHUVLW\´Id. DWHPSKDVLVLQ

RULJLQDO  7KLV PHDQW WKDW VLQFH ³>W@KH FRQWUDFW EDUUHG WKH 8QLYHUVLW\ IURP FRQVLGHULQJ IDFWRUV

RWKHUWKDQ>SODLQWLII¶V@VFKRODUO\PHULWLQWKHLQLWLDOSURPRWLRQGHFLVLRQ´LIWKH8QLYHUVLW\XVHG

LPSURSHUFULWHULDLQDODWHUUHYLHZRIWKHLQLWLDOSURPRWLRQGHFLVLRQLWZRXOG³KDYHFRPPLWWHGDQ

LQGHSHQGHQWEUHDFK´ WKDWPD\IDOOZLWKLQWKHOLPLWDWLRQVSHULRG Id. ³,QVKRUW DOWKRXJKWKHVHWZR

FODLPVXQOLNHDSSHOODQW¶VILUVWWKUHHFDXVHVRIDFWLRQDYRLGWKHOLPLWDWLRQVEDUWKH\GRVRRQO\

EHFDXVHUHFHQWDFWLRQVDQGUHFHQWDFWLRQVDORQHSURYLGHWKHEDVLVIRUWKHDVVHUWHGEUHDFK´ Id.

see also id. DW³5DWKHUWKDQµUHODWLQJEDFN¶DQGUHYLYLQJHDUOLHUFODLPVWKHODWHUDFWLRQV

DFWXSRQWKHHDUOLHUDFWLRQVPHUHO\DVDIDLOXUHWRFXUHDQ\SUHYLRXVEUHDFKRIFRQWUDFW± DIDLOXUH

WKDWQHLWKHUFRQVWLWXWHVDQHZEUHDFKQRUVDYHVDSSHOODQW¶VFODLPVIURPRSHUDWLRQRIWKHOLPLWDWLRQV



                                                     
EDU´ $VWKH&RXUWVXPPDUL]HG³WKHVWDWXWHRIOLPLWDWLRQVEDUVDOOROGFODLPVEXWWKH8QLYHUVLW\

LV KHOG DFFRXQWDEOH IRU DQ\UHFHQW GLVWLQFW EUHDFKHV´ RI DFRQWLQXLQJ GXW\ Id. DW  7KXV

KyriakopoulosVWDQGVIRUWKHSULQFLSOHWKDWDFODLPIRUEUHDFKRIDFRQWLQXLQJGXW\PD\EHWLPHO\

EXWRQO\LIUHFHQWDFWLRQVZLWKLQWKHOLPLWDWLRQVSHULRG³SURYLGHWKHEDVLVIRUWKHDVVHUWHGEUHDFK´

Id.

        7KDWLVQRWZKDWKDSSHQHGKHUH $VVXPLQJGHIHQGDQWKDGDFRQWLQXLQJGXW\WRSURYLGH

SODLQWLIIIHHGEDFNDQGDQQXDOUHYLHZVDQGIDLOHGWRGRVRLQDFDGHPLF\HDU±DVSODLQWLII

DVVHUWVWKDWRPLVVLRQGRHVQRWSURYLGHDIUHVKEDVLVIRUDEUHDFKRIFRQWUDFWFODLPDOOHJLQJDIDLOXUH

WRDIIRUGSODLQWLII³DUHDVRQDEOHRSSRUWXQLW\WRDGGUHVVDQ\UHDORUSHUFHLYHGLVVXHVZLWKKLV

VFKRODUVKLS SULRU WR KLV WHQXUH UHYLHZ SURFHVV´ &RPSO   EHFDXVH SODLQWLII ILOHG KLV WHQXUH

DSSOLFDWLRQbeforeWKH±DFDGHPLF\HDU 6RHYHQLIGHIHQGDQWEUHDFKHGWKHFRQWUDFWWKDW

\HDUWKDWEUHDFKGLGQRWFDXVHWKHKDUPRIZKLFKSODLQWLIIFRPSODLQV$QGDQ\EUHDFKHVRIWKH

FRQWUDFWWKDWRFFXUUHGEHIRUH2FWREHUDUHWLPHEDUUHG $FFRUGLQJO\WKH&RXUWKROGVWKDW

SODLQWLII¶VEUHDFKRILPSOLHGFRQWUDFWFODLP LVXQWLPHO\DQGGHIHQGDQWLVHQWLWOHGWRVXPPDU\

MXGJPHQWRQ&RXQW,,,DVDPDWWHURIODZ

                      3ODLQWLIIKDVIDLOHGWRSUHVHQWIDFWVWRSURYHKLVEUHDFKRIFRQWUDFWFODLP

        (YHQLISODLQWLII¶VEUHDFKRIFRQWUDFWZHUHQRWWLPHEDUUHGDQGDVVXPLQJGHIHQGDQW

EUHDFKHGDFRQWUDFWXDOGXW\WKHUHLVVXIILFLHQWHYLGHQFHRQWKHUHFRUGWRVKRZWKDWSODLQWLIIGLG

UHFHLYHUHYLHZVDQGIHHGEDFNDQGWKDWKHGHFOLQHGWRDYDLOKLPVHOIRIDOOWKHRSSRUWXQLWLHVWKDW

ZHUHRIIHUHG,QKLVILUVW\HDUDFDGHPLF\HDU±SODLQWLIIKDGDQDQQXDOUHYLHZSee'HI¶V

62)±3O¶V62)± ,QKLVVHFRQG\HDUDFDGHPLF\HDU±SODLQWLIIIDLOHGWR

VXEPLWWKHUHTXLUHG DQQXDOVWDWHPHQWE\2FWREHUEXWLQ$SULO3URIHVVRUV                      

DQG        LQYLWHG KLP WR SUHSDUHWKH VWDWHPHQWDQGWRPHHWIRUDQ DQQXDOUHYLHZ 'HI¶V 62)

 ±3O¶V62) ±(PDLOIURP                            WR                 DQGSODLQWLII$SU
                                                     
'HI¶V([ ,QKLVWKLUG\HDUDFDGHPLF\HDU±SODLQWLIIVXEPLWWHGDFRPELQHG

DQQXDOVWDWHPHQWIRUKLVVHFRQGDQGWKLUG\HDUVDVSDUWRIKLVFRQWUDFWUHQHZDODSSOLFDWLRQDQGKH

ZDVHYDOXDWHGSee'HI¶V62)±3O¶V62)± ,QKLVIRXUWK\HDUDFDGHPLF

\HDU±SODLQWLIIZDVDJDLQHYDOXDWHGDVSDUWRIKLVDSSOLFDWLRQIRUSURPRWLRQWR$VVRFLDWH

3URIHVVRU'HI¶V62)±3O¶V62)±

       7KHUHFRUGDOVRVKRZVWKDWSODLQWLIIUHFHLYHGIHHGEDFNRQKLVVFKRODUVKLSDVSDUWRIWKHVH

HYDOXDWLRQV See, e.g.,'UDIW)(5&$QQXDO5HSRUWRQ3URI6DPXHO/-HIIHUVRQ-U2FW

'HI¶V([&RQWUDFW5HQHZDO5HSRUW'HI¶V([DW'HI¶V62)3O¶V62)

(PDLOIURP                WRSODLQWLII1RY'HI¶V([              ([WHUQDO5HYLHZ

'HI¶V(['HI¶V62)±3O¶V62)±3URPRWLRQ5HSRUW'HI¶V([

)XUWKHUSODLQWLIIUHFHLYHGIHHGEDFNRQKLVVFKRODUVKLSZKHQKHUHTXHVWHGLWsee, e.g.,'HI¶V62)

±3O¶V62)±(PDLOIURP                         WRSODLQWLII'HF'HI¶V

([DQGWKHUHZHUHDOVRRFFDVLRQVZKHQKHGHFOLQHGLWZKHQLWZDVRIIHUHGSee'HI¶V62)

±3O¶V62)±(PDLOVEHWZHHQ                           DQGSODLQWLII-XO\±

'HI¶V([ $QGSODLQWLIIFLWHVWRQRHYLGHQFHWKDWKHFLUFXODWHGZULWWHQGUDIWVRIHLWKHUCoast

FederalRUHBCU Law SchoolsLQDGYDQFHRIVXEPLWWLQJWKHPZLWKKLVWHQXUHDSSOLFDWLRQ See

3O¶V2SSDW(PDLOIURP                WRODZIDFXOW\DQGGHDQV1RY3O¶V([

VKRZLQJRQO\WKDWSODLQWLIIPDGHDOXQFKWLPHSUHVHQWDWLRQRIKLVGUDIWCoastFederalDUWLFOHWRWKH

IDFXOW\(PDLOIURP             WRSODLQWLII6HSW3O¶V([VKRZLQJWKDW3URIHVVRU

        FRPPHQWHGRQWKHWKHVLVRIWKHHBCU Law Schools DUWLFOH(PDLOIURP                             WR

SODLQWLII-XO  3O¶V([ VKRZLQJWKDW3URIHVVRU         UHYLHZHGDQDEVWUDFWRIHBCU

Law Schools (PDLO IURP                  WR SODLQWLII 2FW   3O¶V ([  VKRZLQJ WKDW

SODLQWLIISUHVHQWHGWKHHBCU Law Schools DWDIDFXOW\OXQFK



                                                  
        9LHZLQJWKLVXQGLVSXWHGHYLGHQFHLQWKHOLJKWPRVWIDYRUDEOHWRSODLQWLIIWKH&RXUWILQGV

WKDWSODLQWLIIKDVIDLOHGWREULQJIRUWKDQ\LVVXHVRIJHQXLQHPDWHULDOIDFWFRQFHUQLQJKLVFODLPWKDW

GHIHQGDQW EUHDFKHG WKH FRQWUDFW E\ IDLOLQJ WR SURYLGH KLP IHHGEDFN RQ KLV VFKRODUVKLS

$FFRUGLQJO\GHIHQGDQWLVDOVRHQWLWOHGWRVXPPDU\MXGJPHQWRQ&RXQW,,,RQWKLVEDVLV

        '     &ODLPIRU%UHDFKRIWKH,PSOLHG&RYHQDQWRI*RRG)DLWKDQG)DLU'HDOLQJ

        )LQDOO\SODLQWLIIDOOHJHVWKDWGHIHQGDQWEUHDFKHGWKHLPSOLHGFRYHQDQWRIJRRGIDLWKDQG

IDLUGHDOLQJ &RPSO7KHFRYHQDQWZKLFKLVLQFOXGHGLQHYHU\FRQWUDFWWright$GDW

FLWLQJAllworthv. Howard Univ.$G'&SUHFOXGHVWKHSDUWLHVWRWKH

FRQWUDFWIURPGRLQJ³DQ\WKLQJZKLFKZLOOKDYHWKHHIIHFWRIGHVWUR\LQJRULQMXULQJWKHULJKWRIWKH

RWKHUSDUW\WRUHFHLYHWKHIUXLWVRIWKHFRQWUDFW´ Paulv. Howard Univ$G'&

TXRWDWLRQVDQGFLWDWLRQVRPLWWHG%XW'&ODZLPSRVHVDWKUHH\HDUVWDWXWHRIOLPLWDWLRQV

IRUFODLPVDULVLQJRXWRIDEUHDFKRIWKHLPSOLHGGXW\see '&&RGHDQGWKHUHIRUH

&RXQW,9LVXQWLPHO\DQGIDLOVIRUWKHVDPHUHDVRQVDV&RXQW,,, 

                                             &21&/86,21

        )RUWKHUHDVRQVVHWIRUWKDERYHWKH&RXUWZLOOJUDQWGHIHQGDQW¶VPRWLRQIRUVXPPDU\

MXGJPHQW 7KLV0HPRUDQGXP2SLQLRQZLOOEHGRFNHWHGXQGHUVHDODWWKLVWLPH7KH&RXUWZLOO




      )XUWKHUPRUHWKHVDPHXQGLVSXWHGHYLGHQFHVKRZLQJWKDWSODLQWLIIUHFHLYHGIHHGEDFNRQKLV
SURJUHVVDQGVFKRODUVKLSIRU KLVEUHDFKRIFRQWUDFWFODLPsee 6HFWLRQ,9& VXSSRUWVDILQGLQJ
WKDWGHIHQGDQW GLGQRWEUHDFKWKHLPSOLHGFRYHQDQWRIJRRGIDLWKDQGIDLUGHDOLQJ

                                                     
LVVXHDVHSDUDWHRUGHUFRQFHUQLQJHQWU\RIDUHGDFWHGYHUVLRQRIWKH0HPRUDQGXP2SLQLRQRQWKH

SXEOLFGRFNHW




                                           $0%(50$1-$&.621
                                           8QLWHG6WDWHV'LVWULFW-XGJH

'$7( 0DUFK